 



Exhibit 10.1

PURCHASE AND SALE AGREEMENT

& JOINT ESCROW INSTRUCTIONS

BETWEEN

MAGNESS PETROLEUM COMPANY

an Oklahoma corporation

NEXT GENERATION INVESTMENTS, LLC

a California limited liability company

WARREN RESOURCES OF CALIFORNIA, INC.

a California corporation

 



--------------------------------------------------------------------------------



 



                  ARTICLE I DEFINITIONS     - 2 -  
 
  Section 1.1   “Acquisition Documents”     - 2 -  
 
  Section 1.2   “Agreement”     - 2 -  
 
  Section 1.3   “Assets”     - 2 -  
 
  Section 1.4   “Affiliates”     - 3 -  
 
  Section 1.5   “Associated Parties”     - 3 -  
 
  Section 1.6   “Buyer”     - 4 -  
 
  Section 1.7   “Claim” or “Claims”     - 4 -  
 
  Section 1.8   “Closing”     - 4 -  
 
  Section 1.9   “Closing Date”     - 4 -  
 
  Section 1.10   “Code”     - 4 -  
 
  Section 1.11   “Conveyancing Instruments”     - 4 -  
 
  Section 1.12   “Defensible Title”     - 4 -  
 
  Section 1.13   “Effective Time”     - 4 -  
 
  Section 1.14   “Environmental Laws”     - 4 -  
 
  Section 1.15   “Equipment”     - 5 -  
 
  Section 1.16   “Escrow Agent”     - 5 -  
 
  Section 1.17   “Execution Date”     - 5 -  
 
  Section 1.18   “Harbor”     - 5 -  
 
  Section 1.19   “Liability or Liabilities”     - 5 -  
 
  Section 1.20   “Magness Abandonment Obligations”     - 5 -  
 
  Section 1.21   “Material Adverse Effect”     - 5 -  
 
  Section 1.22   “Mineral Properties”     - 6 -  
 
  Section 1.23   “MPC”     - 6 -  
 
  Section 1.24   “NGI”     - 6 -  
 
  Section 1.25   “NORM”     - 7 -  
 
  Section 1.26   “Oil”     - 7 -  
 
  Section 1.27   “Operator”     - 7 -  
 
  Section 1.28   “Party” or “Parties”     - 7 -  
 
  Section 1.29   “Permitted Encumbrances”     - 7 -  
 
  Section 1.30   “Person”     - 8 -  

i



--------------------------------------------------------------------------------



 



                 
 
  Section 1.31   “Plugging Obligations”     - 8 -  
 
  Section 1.32   “Property or Properties”     - 8 -  
 
  Section 1.33   “Property Taxes”     - 8 -  
 
  Section 1.36   “Seller” and “Sellers”     - 8 -  
 
  Section 1.37   “Surface Properties”     - 8 -  
 
  Section 1.38   “Taxes”     - 9 -  
 
  Section 1.39   “Unit Agreement”     - 9 -  
 
  Section 1.40   “Unit Operating Agreement”     - 9 -  
 
  Section 1.41   “Unit Operations”     - 9 -  
 
  Section 1.42   “Warren”     - 9 -  
 
  Section 1.43   “Well” or “Wells”     - 9 -  
 
  Section 1.44   “WEP”     - 9 -  
 
  Section 1.45   “WTU”     - 9 -   ARTICLE II PURCHASE AND SALE     - 9 -  
 
  Section 2.1   MPC Interests     - 9 -  
 
  Section 2.2   NGI Interests     - 9 -   ARTICLE III PURCHASE PRICE     - 10 -
 
 
  Section 3.1   Purchase Price     - 10 -  
 
  Section 3.2   Adjustments to Purchase Price     - 10 -  
 
  Section 3.3   Deposit of Purchase Price in Escrow.     - 11 -  
 
  Section 3.4   Delivery of Purchase Price to Sellers     - 11 -   ARTICLE IV
ASSUMPTION OF LIABILITIES AND OBLIGATIONS     - 11 -  
 
  Section 4.1   Allocation of Risk     - 11 -  
 
              (a)   Liabilities     - 12 -  
 
              (b)   Obligations- Generally     - 12 -  
 
              (c)   Plugging and Abandonment Obligations     - 12 -  
 
              (d)   Magness Abandonment Obligations     - 13 -  
 
  Section 4.3   Accretion Account     - 13 -  
 
  Section 4.4   Assignment, Assumption and Bill of Sale     - 13 -   ARTICLE V
REPRESENTATIONS AND WARRANTIES     - 14 -  
 
  Section 5.1   Representations and Warranties of Sellers     - 14 -  

ii



--------------------------------------------------------------------------------



 



                 
 
              (a)   Organization     - 14 -  
 
              (b)   Power and Authority     - 14 -  
 
              (c)   Condition of Title     - 14 -  
 
              (d)   Litigation     - 14 -  
 
              (e)   Consents and Filings     - 15 -  
 
              (f)   Absence of Violation or Conflict     - 15 -  
 
              (g)   Accuracy and Completeness of Information     - 15 -  
 
              (h)   Assignments, Conveyances and Other Agreements     - 15 -  
 
              (i)   Consents and Preferential Purchase Rights     - 16 -  
 
              (j)   Binding Effect     - 16 -  
 
              (k)   Commissions     - 16 -  
 
              (l)   Bankruptcy     - 16 -  
 
      Tax Matters     - 16 -  
 
              (n)   Inducement     - 17 -  
 
              (o)   Continuation of Representations     - 17 -  
 
  Section 5.2   Representations and Warranties of MPC     - 17 -  
 
              (a)   Unit Expenditures     - 17 -  
 
              (b)   Insurance     - 17 -  
 
              (c)   Leases, Contracts and Other Agreements     - 18 -  
 
              (d)   Taxes     - 18 -  
 
              (e)   Conforming Use     - 18 -  
 
              (f)   Payments for Production     - 18 -  
 
              (g)   Governmental Authorizations     - 19 -  
 
              (h)   Inducement     - 19 -  
 
              (i)   Continuation of Representations     - 19 -  
 
  Section 5.3   Representations and Warranties of Warren     - 19 -  
 
              (c)   Organization     - 21 -  
 
              (d)   Power and Authority     - 21 -  
 
              (e)   Litigation     - 21 -  
 
              (f)   Consents and Filings     - 21 -  
 
              (g)   Absence of Violation or Conflict     - 21 -  

iii



--------------------------------------------------------------------------------



 



                 
 
              (h)   Accuracy and Completeness of Information     - 22 -  
 
              (i)   Preferential Purchase Right     - 22 -  
 
              (j)   Binding Effect     - 22 -  
 
              (k)   Commissions     - 22 -  
 
              (l)   Bankruptcy     - 22 -  
 
              (m)   Inducement     - 22 -  
 
              (n)   Continuation of Representations     - 22 -   ARTICLE VI
DISCLAIMERS AND NOTIFICATIONS     - 23 -  
 
  Section 6.1   General Matters     - 23 -  
 
  Section 6.2   Data     - 24 -  
 
  Section 6.3   Hazardous Substances     - 24 -  
 
  Section 6.4   Seismic Hazards     - 25 -  
 
  Section 6.5   Earthquake Zone     - 25 -   ARTICLE VII TAXES     - 25 -  
 
  Section 7.1   Property Taxes     - 25 -  
 
  Section 7.2   Production Taxes     - 25 -  
 
  Section 7.3   Other Taxes     - 26 -  
 
  Section 7.4   Set Off     - 26 -  
 
  Section 8.1   Oil in Storage     - 26 -  
 
  Section 8.3   Proceeds, Costs and Expenses     - 27 -  
 
  Section 10.2   Qualification     - 28 -  
 
  Section 10.3   Change of Operator     - 28 -  
 
  Section 10.4   Resolution of Disputes     - 29 -  
 
  Section 10.5   Transition Period     - 29 -  
 
              (a)   Utilities     - 29 -  
 
              (b)   Notice to Remitters of Proceeds     - 29 -  
 
              (c)   Royalties     - 29 -  
 
              (d)   Reporting     - 30 -  
 
  Section 10.7   Compliance     - 30 -  
 
  Section 10.8   Operation by MPC     - 30 -  
 
              (a)   Drilling/Reworking Wells     - 30 -  

iv



--------------------------------------------------------------------------------



 



                 
 
              (b)   Net Revenue Billing     - 30 -  
 
              (c)   Insurance Proceeds     - 31 -  
 
  Section 10.9   Operations Account     - 31 -  
 
  Section 10.10   Removal of Signs     - 32 -  
 
  Section 10.11   Operation of Business     - 32 -  
 
  Section 10.12   Access to Information and Inspection     - 32 -  
 
              (a)   Title Files     - 32 -  
 
              (b)   Other Files     - 33 -  
 
              (c)   Inspections     - 33 -  
 
  Section 10.13   Accounting for Interim Operation     - 33 -  
 
              (a)   Generally     - 33 -  
 
              (b)   Preliminary Settlement Statement     - 34 -  
 
              (c)   Final Settlement Statement     - 34 -   ARTICLE XI TITLE
MATTERS     - 34 -  
 
  Section 11.1   Seller’s Title     - 34 -  
 
  Section 11.2   Title Notice and Defect Remedies     - 34 -   ARTICLE XII
CONDITIONS PRECEDENT TO CLOSING     - 36 -  
 
  Section 12.1   No Delay     - 36 -  
 
  Section 12.2   Related Agreements     - 36 -  
 
  Section 12.3   Current Litigation     - 36 -  
 
  Section 12.4   Third-Party Notifications and Approvals     - 37 -  
 
  Section 12.5   Replacement Bond     - 37 -  
 
  Section 12.6   Insurance Policy     - 38 -   ARTICLE XIII CLOSING     - 39 -  
 
  Section 13.1   Closing Date     - 39 -  
 
  Section 13.2   Closing Documents     - 39 -  
 
              (a)   Conveyancing Instruments     - 39 -  
 
              (b)   Preliminary Change of Ownership Reports     - 39 -  
 
              (c)   Withholding Exemption Certificates     - 40 -  
 
              (d)   Certificates of Insurance     - 40 -  
 
              (f)   Exxon Consent     - 40 -  

v



--------------------------------------------------------------------------------



 



                 
 
              (g)   CND Consent     - 40 -  
 
              (h)   Other Third-Party Consents     - 40 -  
 
              (i)   New Operator     - 40 -  
 
              (j)   Certificates of Authority     - 40 -  
 
              (k)   Certificate of Status     - 40 -  
 
              (l)   Preliminary Settlement Statement     - 41 -  
 
  Section 13.4   Close of Escrow     - 41 -  
 
  Section 13.5   Delivery of Possession     - 42 -  
 
  Section 13.6   Representations at Closing     - 42 -  
 
  Section 13.7   Insurance Provided by MPC     - 42 -  
 
  Section 13.8   Further Assurances     - 42 -   ARTICLE XIV POST-CLOSING AND
CONTINUING OBLIGATIONS     - 42 -  
 
  Section 14.1   Deposit of Operations Account Balance     - 42 -  
 
  Section 14.2   Final Settlement Statement     - 42 -  
 
  Section 14.3   Copies and Files     - 43 -  
 
  Section 14.4   Further Assurances     - 43 -  
 
  Section 14.5   Documents     - 44 -  
 
  Section 14.6   Subsequent Conveyances     - 44 -  
ARTICLE XV RELEASE, DISCHARGE, AND COVENANT NOT TO SUE; OBLIGATIONS TO
INDEMNIFY, DEFEND, AND HOLD HARMLESS
    - 44 -  
 
  Section 15.1   Release and Discharge     - 44 -  
 
  Section 15.2   Covenant Not to Sue     - 44 -  
 
  Section 15.3   Obligations to Indemnify, Defend and Hold Harmless     - 45 -  
 
  Section 15.4   Limitation on Scope of this Article     - 45 -  
 
  Section 15.5   Waiver of Consumer Protection Laws     - 45 -  
 
  Section 15.6   Guaranty of Obligations     - 46 -  
 
  Section 15.7   Retroactive Effect     - 46 -   ARTICLE XVI DEFAULT AND
REMEDIES     - 46 -  
 
  Section 16.1   Buyer’s Default     - 46 -  
 
  Section 16.2   Sellers’ Default     - 46 -  

vi



--------------------------------------------------------------------------------



 



                 
 
  Section 16.3   Other Defaults     - 47 -  
 
  Section 16.4   Nonconsent & Election     - 47 -   ARTICLE XVII MISCELLANEOUS  
  - 47 -  
 
  Section 17.1   Notices     - 47 -  
 
  Section 17.2   Entire Agreement     - 48 -  
 
  Section 17.3   Termination of Agreements     - 48 -  
 
  Section 17.4   Successors and Assignees     - 48 -  
 
  Section 17.5   Amendment     - 48 -  
 
  Section 17.6   Survival     - 48 -  
 
  Section 17.7   Choice of Law     - 48 -  
 
  Section 17.8   Assignment     - 48 -  
 
  Section 17.9   No Admissions     - 49 -  
 
  Section 17.10   No Third-Party Beneficiaries     - 49 -  
 
  Section 17.11   Headings and Titles     - 49 -  
 
  Section 17.12   Exhibits     - 49 -  
 
  Section 17.13   Meaning of “Includes”     - 49 -  
 
  Section 17.14   Severability     - 49 -  
 
  Section 17.15   Counterparts     - 49 -  
 
  Section 17.16   Conflicts     - 49 -  
 
  Section 17.17   Drafter of Agreement     - 49 -  
 
  Section 17.18   No Waiver     - 49 -  
 
  Section 17.19   Express Negligence Rule: Conspicuousness     - 50 -  
 
  Section 17.20   Execution by the Parties     - 50 -  

vii



--------------------------------------------------------------------------------



 



PURCHASE AND SALE AGREEMENT

& JOINT ESCROW INSTRUCTIONS

EXECUTION DATE: November 24, 2004.

EFFECTIVE TIME: January 1, 2005, at 12:01 a.m. Pacific Standard Time.



PARTIES: (1)    Magness Petroleum Company, an Oklahoma corporation (“MPC”);  
(2)   Next Generation Investments, LLC, a California limited liability company
(“NGI”); and   (3)   Warren Resources of California, Inc., a California
corporation (“Warren”).

RECITALS:



A.   MPC is the owner of working interests, net revenue interests, oil and gas
leasehold interests, mineral interests, subsurface fee properties, royalty
interests and overriding royalty interests within the Fault Block I Townlot
Unit, Wilmington Oil Field situated in the County of Los Angeles, State of
California, and known as the Wilmington Townlot Unit (the “WTU”).   B.   NGI is
also the owner of working interests, net revenue interests, oil and gas
leasehold interests, mineral interests, subsurface fee properties, royalty
interests and overriding royalty interests within the WTU.   C.   MPC and NGI
are the owners of certain surface fee and surface leasehold interests within the
geographical boundaries of the WTU, all as more specifically described herein.  
D.   MPC and NGI desire to sell and Warren desires to purchase the
above-described kinds and types of interests of MPC and NGI within the WTU, all
as more specifically described herein.   E.   It is the Parties’ intent that
Warren shall have responsibility and liability for certain matters relating to
the Assets assigned, conveyed or otherwise transferred pursuant to this
Agreement, whether related

1



--------------------------------------------------------------------------------



 



    to events occurring before or after closing this transaction, except to the
limited extent provided in this Agreement.

AGREEMENT:

          The terms and conditions of this Agreement and the instructions to
Escrow Agent with regard to the escrow created pursuant hereto are as follows:

ARTICLE I

DEFINITIONS

          The following terms, when used in this Agreement, shall have the
meanings set forth below.

          Section 1.1 “Acquisition Documents” means and includes:

     (a) Purchase and Sale Agreement between ESE Land Corporation and The
Magness Group, LLC and Magness Petroleum Company dated April 18, 1997;

     (b) Security Agreement between ESE Land Corporation and The Magness Group,
LLC and Magness Petroleum Company;

     (c) Purchase and Sale Agreement between Exxon Corporation, ESE Land
Corporation, Magness Petroleum Company and The Magness Group, LLC. dated
February 27, 1997, as amended;

     (d) Assignment and Assumption Agreement dated April 30, 1997 between ESE
Land Corporation and The Magness Group, LLC and Magness Petroleum Company; and

     (e) Assignment and Bill of Sale between ESE Land Corporation and The
Magness Group, LLC and Magness Petroleum Company.

          Section 1.2 “Agreement” means this Purchase and Sale Agreement.

          Section 1.3 “Assets” means, subject to the terms and conditions of
this Agreement, all of the Sellers’ right, title and interest in and to the
following:



(a)   The Mineral Properties;   (b)   The Surface Properties;

2



--------------------------------------------------------------------------------



 



(c)   The Equipment; and   (d)   All lease files, land files, well files, gas
and oil sales contract files, gas processing files, division order files,
abstracts, title opinions, land surveys, proprietary geologic and geophysical
data which Sellers have a right to sell or license and if the Sellers do not
have the right to sell or license such data, then the Sellers will grant the
Buyer access to such data in order to review the same; non-confidential logs;
maps; engineering data and reports; reserve studies, evaluations and files and
all other books, records, data, files, maps and accounting records related
primarily to the Assets, or used or held for use primarily in connection with
the maintenance or operation thereof, but excluding (i) any books, records,
data, files, maps and accounting records to the extent disclosure or transfer is
restricted by third-party agreement or applicable law and the necessary consents
to transfer are not obtained pursuant to the terms hereof, (ii) computer
software (iii) work product of legal counsel (other than title opinions) and
(iv) records relating to the negotiation and consummation of the sale of the
Assets; provided, however, that Sellers may retain the originals of such files
and other records as may be required for litigation, tax, accounting, and
auditing purposes and provide Buyer with copies thereof.

Notwithstanding the foregoing, the Assets do not include:

     (1) the reservations, exceptions and exclusions listed on Exhibits “A,” “B”
and “C” hereto.

     (2) personal property, equipment, machinery, vehicles and interests in land
owned by Harbor or by third parties such as lessors, purchasers, or transporters
of oil or gas.

     (3) computer equipment, telecommunications equipment, vehicles, boats,
tools, pulling machines, rigs, draw works and other equipment and material
temporarily located on the Property.

     (4) software, databases or other digital media utilized by MPC for Unit
Operations, except as herein provided.

          Section 1.4 “Affiliates” means any Person more than 5% of the equity
interests of which are owned or controlled, directly or indirectly by a Party.

3



--------------------------------------------------------------------------------



 



          Section 1.5 “Associated Parties” means the successors, assignees,
directors, officers, employees, agents, partners, members and Affiliates of a
Party, but does not include contractors or subcontractors.

          Section 1.6 “Buyer” means Warren Resources of California, Inc., a
California corporation.

          Section 1.7 “Claim” or “Claims” means, collectively, claims, demands,
causes of action, and lawsuits asserted or filed by any Person or by any local,
state or federal governmental entity.

          Section 1.8 “Closing” means the recordation of the Conveyancing
Instruments in Official Records of Los Angeles County, California and the
delivery of the Purchase Price (net of Sellers’ share of escrow costs and
expenses) to Sellers, and the performance by all Parties of their respective
obligations hereunder.

          Section 1.9 “Closing Date” means the date on which Closing occurs.

          Section 1.10 “Code” means the Internal Revenue Code of 1986, as
amended.

          Section 1.11 “Conveyancing Instruments” means the Grant Deed – Mineral
Properties, the Assignment, Assumption and Bill of Sale and the Grant Deed –
Surface Properties, the forms of which are attached hereto as Exhibits “A,” “B”
and “C,” respectively.

          Section 1.12 “Defensible Title” means, subject to the Permitted
Encumbrances, such title to the Assets as is deductible from the records, and:
(i) entitles Sellers to receive not less than the Working Interests, Royalty
Interests and Overriding Royalty Interests included in the definition of Mineral
Properties set forth in Section 1.22 below; and (ii) is free and clear of liens,
encumbrances, obligations, pledges and security interests created, made, done or
suffered by, through or under the Sellers, or either of them.

          Section 1.13 “Effective Time” means 12:01 a.m. (Pacific Standard Time
in Los Angeles, California) on January 1, 2005.

          Section 1.14 “Environmental Laws” means applicable federal, state, and
local laws, including statutes, regulations, orders, ordinances, and common law,
currently enacted or enacted in the future and relating to protection of public
health, welfare, and the environment, including those laws relating to storage,
handling, and use of chemicals and other hazardous materials; those relating to
the generation, processing, treatment, storage, transport, disposal,

4



--------------------------------------------------------------------------------



 



cleanup, remediation, or other management of waste materials or hazardous
substances of any kind; and those relating to the protection of environmentally
sensitive or protected areas. “Environmental Laws” includes, but is not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Resource Conservation and Recovery Act of 1976, the Clean Water Act,
the Safe Drinking Water Act, the Hazardous Materials Transportation Act, the
Toxic Substance Control Act and the Clean Air Act, as each is amended from time
to time.

          Section 1.15 “Equipment” means MPC’s and NGI’s interest in the Unit
Equipment (as such term is defined in the Unit Agreement) described in Exhibit
“E” hereto.

          Section 1.16 “Escrow Agent” means an independent title or escrow
company to be mutually agreed upon by the Parties.

          Section 1.17 “Execution Date” means the date on which the last of the
Parties executes this Agreement.

          Section 1.18 “Harbor” means Harbor Energy Services, Inc., a California
corporation. The Parties expressly agree that Harbor is neither an Affiliate nor
an Associated Party of any Party hereto.

          Section 1.19 “Liability or Liabilities” means, individually and
collectively, all damages (including consequential and punitive damages),
including those for personal injury, death, or damage to personal or real
property (both surface and subsurface) and costs for remediation, restoration,
or clean up of contamination, whether the injury, death, or damage occurred or
occurs on or off the Property by migration, disposal, or otherwise; losses;
fines; penalties, expenses; costs to remove or modify facilities on or under the
Property; attorneys’ fees; court and other costs incurred in defending a Claim;
liens; and judgments created by third parties (and not the Sellers); whether
these damages and other costs are foreseeable or unforeseeable.

          Section 1.20 “Magness Abandonment Obligations” are defined in ARTICLE
IV below.

          Section 1.21 “Material Adverse Effect” means any adverse effect on the
ownership, operation or value of the Assets, as currently operated, which: (i)
is material to the ownership, operation or value of the Assets, taken as a
whole, for purposes of determining whether the conditions to Closing have been
satisfied; or (ii) exceeds $50,000.00 in value for all other purposes under this
Agreement, provided, however, that “Material Adverse Effect” shall not include
general

5



--------------------------------------------------------------------------------



 



changes in industry or economic conditions or changes in laws or in regulatory
policies.

          Section 1.22 “Mineral Properties” means MPC’s and NGI’s interest in
the minerals and other interests described in the form of Grant Deed – Mineral
Interest attached hereto as Exhibit “A”, together with their interests in the
oil and gas leasehold estates described in the form of Assignment, Assumption
and Bill of Sale attached hereto as Exhibit “B.” The Mineral Properties
represent a working interest in the WTU of approximately 51.142926% and a net
revenue interest of approximately 41.963871% (which number includes the royalty
and overriding royalty interests) held by MPC, but is subject to the payment of
third party royalty obligations shown in the Division of Interest by Property
attached hereto as Exhibit “F”). The oil and gas leasehold estates include MPC’s
and NGI’s interest in the following:

     (1) Each Well located on the land and leases described on the form of Grant
Deed – Mineral Interest and the form of Assignment, Assumption and Bill of Sale
attached hereto as Exhibits “A” and “B,” respectively;

     (2) Any easements, permits, licenses, surface and subsurface leases,
rights-of-way, servitudes and other surface and subsurface rights necessary to
operate the WTU and described on the form of Grant Deed – Mineral Interest, the
form of Assignment, Assumption and Bill of Sale, the form of Grant Deed –
Surface Interest and the Schedule of Contracts attached hereto as Exhibits “A”
through “D,” respectively;

     (3) The contracts affecting the Mineral Properties, including agreements
for sale or purchase of oil, gas, and other hydrocarbons; processing agreements;
division orders; unit agreements; operating agreements; and other contracts and
agreements arising out of, or connected with, or attributable to production of
oil and gas from the Mineral Properties and the Surface Properties, which
contracts are described in the Schedule of Contracts attached hereto as Exhibit
“D;” and

     (4) The Equipment, facilities and pipelines located pursuant to the rights
described above and necessary to market the production of oil and gas from the
Mineral Properties, as described in Exhibit “E” hereto.

          Section 1.23 “MPC” means Magness Petroleum Company, an Oklahoma
corporation.

6



--------------------------------------------------------------------------------



 



          Section 1.24 “NGI” means Next Generation Investments, LLC, a
California limited liability company.

          Section 1.25 “NORM” means naturally occurring radioactive material.

          Section 1.26 “Oil” means crude oil, distillate, drip gasoline,
condensate, and other liquid hydrocarbons.

          Section 1.27 “Operator” means the Person recognized as operator of the
WTU by the applicable regulatory agency.

          Section 1.28 “Party” or “Parties” means MPC, NGI and Warren,
individually and collectively.

          Section 1.29 “Permitted Encumbrances” means any or all of the
following:

     (a) Royalties and any overriding royalties, reversionary interests and
other burdens owned by third parties to the extent that they do not,
individually or in the aggregate, impair the Sellers’ rights to receive proceeds
of production from the Mineral Properties;

     (b) The leases, unit agreements, pooling agreements, operating agreements,
and division orders applicable to the Assets and described in Exhibit “D”;

     (c) Preferential rights to purchase the Assets with respect to which
waivers are obtained by the Sellers from the appropriate parties prior to the
Closing Date or the appropriate time period for asserting the right has expired;

     (d) Third-party consent requirements and similar restrictions with respect
to which waivers or consents are obtained by the Sellers from the appropriate
parties prior to the Closing Date or the appropriate time period for asserting
the right has expired or which need not be satisfied prior to a transfer;

     (e) A lien to secure payment of Property Taxes not delinquent and the lien
for supplemental taxes assessed pursuant to Chapter 3.5 commencing with
Section 7.5 of the California Revenue and Taxation Code;

     (f) Materialman’s, mechanic’s, repairman’s, employee’s, contractor’s,
operator’s and other similar liens or charges arising in the

7



--------------------------------------------------------------------------------



 



ordinary course of business for amounts not yet delinquent (including any
amounts being withheld as provided by law);

     (g) Rights to consents by, required notices to, filings with, or other
actions by any governmental body in connection with the sale or conveyance of
oil and gas leases or interests therein if they are not required prior to the
sale or conveyance; and

     (h) Easements, rights-of-way, restrictions, covenants, conditions,
servitudes, permits, and other rights and obligations regarding surface
operations that are of record, that are apparent from physical inspection of the
Assets, or which Sellers acquired the Assets subject to, to the extent they do
not, individually or in the aggregate, impair the Sellers’ right to receive
proceeds of production from the Mineral Properties or use the Surface
Properties.

          Section 1.30 “Person” means any individual, firm, corporation,
partnership, Limited Liability Company, joint venture, association, trust,
unincorporated organization, government or agency or subdivision thereof or any
other entity.

          Section 1.31 “Plugging Obligations” is defined in ARTICLE IV below.

          Section 1.32 “Property or Properties” means the real property in which
and on which the Assets exist or are located, whether in whole or in part.

          Section 1.33 “Property Taxes” is defined in Section 7.1 below.

          Section 1.34 “Purchase Price” is the amount set forth in Section 3.1
below.

          Section 1.35 “Related Agreements” is defined in Section 12.2 below.

          Section 1.36 “Seller” and “Sellers” means MPC and NGI, individually
and collectively.

          Section 1.37 “Surface Properties” means MPC’s and NGI’s interest in
the surface estate of those parcels of real property described in the form of
Grant Deed – Surface Interest attached hereto as Exhibit “C.” The Parties agree
that the Surface Properties include all of Seller’s right, title and interest in
and to real property situated within the geographical boundaries of the WTU,
save and except those parcels of real property described in Exhibit “G” hereto.
It is expressly understood and agreed that MPC is retaining ownership of those
parcels

8



--------------------------------------------------------------------------------



 



of real property described in Exhibit “G” hereto for development to other than
oil and gas uses and Warren will cooperate with such development by executing
and delivering such quitclaims of surface interests to MPC, its successors or
assigns as may be reasonably requested after Closing.

          Section 1.38 “Taxes” is defined in ARTICLE VII below.

          Section 1.39 “Unit Agreement” means the Unit Agreement dated March 1,
1971 establishing the WTU, as such agreement has been amended from time to time.

          Section 1.40 “Unit Operating Agreement” means the Unit Operating
Agreement dated March 1, 1971 controlling Unit Operations within the WTU, as
such agreement has been amended from time to time.

          Section 1.41 “Unit Operations” has the meaning ascribed to it in the
Unit Agreement.

          Section 1.42 “Warren” means Warren Resources of California, Inc., a
California corporation.

          Section 1.43 “Well” or “Wells” means wellbores, both abandoned and
unabandoned, including oil wells, gas wells, injection wells, disposal wells and
water wells.

          Section 1.44 “WEP” means Warren E&P, Inc., a New Mexico corporation.

          Section 1.45 “WTU” means the Fault Block I Townlot Unit, Wilmington
Oil Field, situated in the County of Los Angeles, State of California.

ARTICLE II

PURCHASE AND SALE

          Section 2.1 MPC Interests. MPC agrees to sell to Warren, and Warren
agrees to buy from MPC, all of MPC’s interest in the Assets for the
consideration recited in and subject to the terms of this Agreement.

          Section 2.2 NGI Interests. NGI agrees to sell to Warren, and Warren
agrees to buy from NGI, all of NGI’s interest in the Assets for the
consideration recited in and subject to the terms of this Agreement.

9



--------------------------------------------------------------------------------



 



ARTICLE III

PURCHASE PRICE

     Section 3.1 Purchase Price. The Purchase Price is Fourteen Million Eight
Hundred Thousand Dollars ($14,800,000.00), to be apportioned among MPC and NGI
as follows:

     (1) To MPC (“MPC Consideration”):

          Type of Asset

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

Surface Properties
  $ 3,285,000.00  
Mineral Properties (excluding Equipment)
    8,425,000.00  
Equipment
    960,000.00  
 
   

--------------------------------------------------------------------------------

   
 
  $ 12,670,000.00  

     (2) To NGI (“NGI Consideration”)

          Type of Asset

--------------------------------------------------------------------------------

  Purchase Price

--------------------------------------------------------------------------------

Surface Properties
  $ 600,000.00  
Mineral Properties (excluding Equipment)
    1,400,000.00  
Equipment
    130,000.00  
 
   

--------------------------------------------------------------------------------

   
 
  $ 2,130,000.00  

The allocation of the Purchase Price in accordance with this Section 3.1 is
intended to comply with the allocation method required by Section 1060 of the
Internal Revenue Code. MPC, NGI and Warren shall cooperate to comply with all
substantive and procedural requirements of Section 1060 of the Code and
Regulations thereunder, including without limitation the filing by the parties
of IRS Form 8594 with their federal income tax returns for the taxable year in
which the Closing occurs. The parties agree that each will not take for income
tax purposes, or permit any affiliate to take, any position inconsistent with
the above-described allocation of the Purchase Price.

          Section 3.2 Adjustments to Purchase Price. The Purchase Price for the
Assets shall be adjusted, if necessary, pursuant to Section 11.2(d) below.

10



--------------------------------------------------------------------------------



 



Any adjustments shall be reflected as debits and credits to the appropriate
Party on the Preliminary Settlement Statement, as well as the Final Settlement
Statement referred to elsewhere herein.

          Section 3.3 Deposit of Purchase Price in Escrow. The Purchase Price
shall be deposited into Escrow by Warren as follows:

     (1) Within ten (10) days after execution of this Agreement, Warren shall
deliver to the Escrow Agent, as a refundable deposit, a cashier’s check or other
immediately available funds in the sum of One Million Five Hundred Thousand
Dollars ($1,500,000.00) (the “Earnest Money”).

     (2) At the Closing, Warren shall deliver the balance of the Purchase Price
to the Escrow Agent, by cashier’s check or other immediately available funds.

          Section 3.4 Delivery of Purchase Price to Sellers. The Purchase Price
shall be delivered to Sellers as provided in Section 13.4 and Section 14.2
below.

ARTICLE IV

ASSUMPTION OF LIABILITIES AND OBLIGATIONS

          Section 4.1 Allocation of Risk. Except as may be otherwise apportioned
in this Agreement, the Parties agree that the risk of loss from Claims or
Liabilities shall be apportioned as follows:

     (a) The Parties acknowledge that Claims and/or Liabilities may be made
either before or after the Effective Time of this transaction which arise from
an occurrence predating the Effective Time. It is the intent of the Parties that
responsibility for such Claims and/or Liabilities shall be borne by the Parties
hereto as follows:

     (1) If the Claim or Liability is a Unit Expenditure or is related to the
use, ownership or operation of the WTU and is not a Unit Expenditure, then and
only to the extent that a Claim and/or Liability is not covered by insurance,
the Parties shall be responsible for such Claim or Liability in proportion to
their respective working interests in the WTU;

     (2) If the Claim or Liability is caused by the negligence, gross negligence
or intentional misconduct of Sellers (or either of them) or attributable to
personal injury resulting from day-to-day

11



--------------------------------------------------------------------------------



 



Unit Operations by MPC, then Sellers (or MPC, as applicable) shall be solely
responsible therefor, except to the extent limited by the contributory
negligence of Warren, WEP or their Associated Parties; and

     (3) In all other cases, Sellers shall have no liability whatsoever.

     (b) For Claims and/or Liabilities which arise from an occurrence that
happens between the Effective Time and the end of the Transition Period,
responsibility for such Claims and/or Liabilities shall be borne by the Parties
hereto as follows:

     (1) If the Claim or Liability is caused by the negligence, gross negligence
or intentional misconduct of MPC or attributable to personal injury resulting
from day-to-day Unit Operations by MPC, then MPC shall be solely responsible
therefor, except to the extent limited by the contributory negligence of Warren,
WEP or their Associated Parties; and

     (2) In all other cases, Sellers shall have no liability whatsoever.

     (c) If a Claim or Liability arises from an occurrence after the Effective
Time, Sellers shall have no liability whatsoever.

          Section 4.2 Assumption of Liabilities and Obligations. As partial
consideration to Sellers for this transaction, Warren agrees to assume
(collectively, the “Assumed Obligations”):

     (a) Liabilities. All Liabilities of MPC and/or NGI associated, in any way,
with the WTU, whether such Liabilities arise out of Unit Operations, ownership
of the Assets or otherwise; but excluding any of the matters for which the risk
of loss is allocated to Sellers (or either of them) pursuant to Section 4.1
above;

     (b) Obligations- Generally. All obligations of MPC and/or NGI under all
contracts concerning the ownership or operation of the Assets and/or the WTU,
from and after the Effective Time, but not before, which contracts are more
particularly described in Exhibit “D” hereto, but excluding those matters for
which MPC and NGI are responsible as provided in Section 8.3 below;

     (c) Plugging and Abandonment Obligations. All obligations attributable to
MPC and/or NGI to properly plug and abandon all wells

12



--------------------------------------------------------------------------------



 



within the WTU; abandon all flowlines and other pipelines; remove all equipment
and facilities; close all pits and sumps; remediate all soil and ground water
that may have been impacted by oil and gas production operations; and restore
the surface and/or subsurface associated with the WTU including all surface
properties (collectively, the “Plugging Obligations”); in accordance with the
rules, regulations, and requirements of any governmental authority having
jurisdiction thereof and in accordance with all obligations, express or implied,
in the Unit Agreement and any other Related Agreement, regardless of when these
obligations arose or arise; and

     (d) Magness Abandonment Obligations. All of the “Magness Abandonment
Obligations,” as such term is defined in that certain Assignment and Assumption
Agreement entered into as of April 27, 1997 by and between MPC, The Magness
Group, LLC, an Oklahoma limited liability company and ESE Land Corporation, an
Illinois corporation, and shall indemnify MPC and NGI from and against any
Claims with respect to the Magness Abandonment Obligations in accordance with
Section 15.3(a) below. The parties acknowledge, however, that performance of the
Magness Abandonment Obligations is subject to the provisions of the Unit
Agreement. Nothing contained in this Agreement will obligate Warren to reduce
unit production, abandon any wells or other operations, or undertake any
operations under the Unit Agreement unless such operations are undertaken in
accordance with prudent operations and the Unit Agreement. Warren acknowledges
that regardless of any vote of the other working interest owners under the Unit
Agreement, Warren will be responsible to MPC and NGI for completing the Magness
Abandonment Obligations whether or not the Replacement Bond (as defined in
Section 12.5 below) or any of the security provided under the Acquisition
Documents is in effect.

          Section 4.3 Accretion Account. The Parties acknowledge that MPC and
Warren each have a credit balance in the Accretion Account, as such term is
defined in the Acquisition Documents. At the Closing, Warren shall pay to MPC an
amount equal to MPC’s share of the Accretion Account and MPC shall assign to
Warren any right that MPC has to the Accretion Account. This payment shall be
reflected in the Preliminary Settlement Statement, as hereinafter defined.

          Section 4.4 Assignment, Assumption and Bill of Sale. At the Closing,
Warren shall assume the Assumed Obligations. Prior to Closing, the Parties shall
execute and deliver to Escrow Agent a fully executed original of the Assignment,
Assumption and Bill of Sale in the form attached hereto as Exhibit “B” to
effect, among other things, the assumption of liabilities and obligations
provided in this Agreement.

13



--------------------------------------------------------------------------------



 



ARTICLE V

REPRESENTATIONS AND WARRANTIES

          Section 5.1 Representations and Warranties of Sellers. Subject to the
disclaimers and disclosures set forth in ARTICLE VI, Sellers represent and
warrant as of the date hereof and as of the Closing Date to Warren as follows:

     (a) Organization.

     (1) MPC is a corporation duly organized, validly existing and in good
standing under the laws of the State of Oklahoma, and is duly qualified to carry
on its business in California, with full power and authority to enter into this
Agreement and carry out the terms, conditions and provisions hereof.

     (2) NGI is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of California, with full power and
authority to enter into this Agreement and carry out the terms, conditions and
provisions hereof.

     (b) Power and Authority. The Sellers have full power and authority to enter
into, execute and perform this Agreement; to make any representation, warranty,
covenant or agreement contained herein; to perform every act and execute and
deliver any and all documents, instruments or agreements necessary or
appropriate to consummate the transactions contemplated by this Agreement. All
actions on the part of the Sellers necessary to consummate the transactions
contemplated by this Agreement have been duly taken as required by applicable
law, the governing documents of the Sellers and any applicable agreements. This
Agreement has been, and other agreements, documents and instruments required to
be executed and delivered by the Sellers in accordance with the provisions
hereof, have been or will be duly executed and delivered by the Sellers and
constitute (or will at Closing constitute) the legal, valid and binding
obligations of the Sellers, enforceable against the Sellers in accordance with
their terms.

     (c) Condition of Title. Subject to the Permitted Encumbrances, Sellers will
convey Defensible Title to the Assets to Warren. Sellers make no other
representation or warranty as to the condition of title to the Assets.

     (d) Litigation. There is no litigation, proceeding or governmental
investigation pending or threatened in any court, arbitration board,

14



--------------------------------------------------------------------------------



 



administrative agency or tribunal against or relating to the Sellers that would
prevent or impede the consummation of this Agreement by the Sellers. The Sellers
do not know of and have no reasonable ground to know of any basis for any such
litigation, proceeding or investigation, and the execution and performance of
this Agreement by them will not result in a default with respect to any
judgment, order, writ, injunction, decree, rule or regulation of any applicable
court or administrative agency. Except as disclosed on Exhibit “F”, there are no
actions, suits or proceedings pending, or to Sellers’ knowledge threatened or
noticed in writing against Sellers or the Assets, which could have a Material
Adverse Effect on any of the Assets, including any written notice or claim from
any governmental authority or person claiming any violation of any law,
judgment, order, writ, injunction, decree, rule or regulation.

     (e) Consents and Filings. There is no requirement applicable to the Sellers
to obtain any consent, approval or authorization of, or to make or effect any
declaration, filing or registration with, any governmental authority for the
valid execution and delivery by the Sellers of this Agreement, the due
performance by the Sellers of their obligations hereunder or the lawful
consummation of the transactions contemplated hereby.

     (f) Absence of Violation or Conflict. The execution, delivery and
performance of the transactions contemplated by this Agreement by the Sellers
does not and will not violate, conflict with or result in the breach of any
term, condition or provision of or require the consent of any other person
under: (i) any law, ordinance or governmental rule or regulation known to the
Sellers and to which the Sellers or the Assets is subject; (ii) the governing
documents of or any securities issued by the Sellers; or (iii) any mortgage,
indenture or other instrument to which the Sellers are a party or by which any
of the Assets may be bound or effected. No authorization, approval or consent of
and no registration or filing with any governmental or regulatory body or any
other third party is required in connection with the execution, delivery and
performance of this Agreement by the Sellers.

     (g) Accuracy and Completeness of Information. No written statement,
representation, warranty or other information provided or furnished by or on
behalf of the Sellers to the Buyer in this Agreement or otherwise in connection
with this transaction contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements herein or therein
not misleading.

     (h) Assignments, Conveyances and Other Agreements. The Sellers have not
transferred, assigned or conveyed any portion of the Assets

15



--------------------------------------------------------------------------------



 



and have not entered into any agreement or agreements, either written or oral,
under which they are, individually or collectively, or could be obligated to
sell or transfer all or any portion of the Assets or rights under this
Agreement, and agree not to enter into or negotiate any such agreement or
agreements.

     (i) Consents and Preferential Purchase Rights. Except for the Right of
First Refusal between MPC and Warren (which shall terminate at the Closing),
none of the Assets, or any portion thereof, are subject to any preferential
rights to purchase or restrictions on assignment or required third-party
consents to assignment, which may be applicable to the transactions contemplated
by this Agreement, except for (i) governmental consents and approvals of
assignments that are customarily obtained after Closing, (ii) preferential
rights, consents and restrictions contained in easements, rights-of-way or
equipment leases and (iii) preferential rights, consents and restrictions
contained in any contracts affecting the Assets (including the Acquisition
Documents).

     (j) Binding Effect. This Agreement has been duly authorized, executed and
delivered on behalf of the Sellers and constitutes the legal, valid and binding
obligation thereof, enforceable in accordance with its terms; subject, however,
to the effects of bankruptcy, insolvency, reorganization and other laws for the
protection of creditors.

     (k) Commissions. Sellers have incurred no liability, contingent or
otherwise, for brokers’ or finders’ fees relating to the transactions
contemplated by this Agreement for which Warren shall have any responsibility
whatsoever.

     (l) Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or, to the knowledge of Sellers,
threatened against either of them.

     (m) Tax Matters. Section 1445 of the Internal Revenue Code provides that a
buyer of a U.S. property interest must withhold tax if the seller is a foreign
person. To inform Warren that the withholding of tax is not required in the
disposition of the Assets, the Sellers hereby declare as follows: (i) the name,
address and U.S. employer tax identification numbers of MPC and NGI are set
forth below; (ii) MPC and NGI are not a nonresident alien for the purposes of
U.S. income taxation or a foreign corporation, a foreign partnership, a foreign
trust or a foreign estate as those terms are defined in the Internal Revenue
Code and Income Tax Regulations; and (iii) the undersigned understands that this
Tax Certification may be disclosed to the Internal Revenue Service by Warren

16



--------------------------------------------------------------------------------



 



and that any false statement contained herein could be punishable by fine,
imprisonment or both. Under penalty of perjury, the undersigned declares to the
best of the undersigned’s knowledge and belief, it is true, correct and
complete. The undersigned further declares that the undersigned has all
necessary authority to execute this document.

     
Magness Petroleum Company
  Next Generation Investments, LLC
4281 Katella Ave., Suite 116
  4655 E. Behymer
Los Alamitos, California 90720
  Clovis, California 93619
EIN: 73-1435396
  EIN: 77-0551347
 
   
Gary D. Magness, President
  Marcus D. Magness, Manager

     (n) Inducement. Sellers acknowledge that their representations under this
article and the rest of this Agreement are a material inducement to Buyer to
enter into this Agreement with, and close the sale from, Sellers.

     (o) Continuation of Representations. The representations, warranties and
covenants of the Sellers shall be in full force and effect as of the Closing
Date, and shall, except as otherwise provided herein, survive the Closing for a
period of two (2) years from and after the Closing Date, unless written notice
of a claim is given to the Sellers within such period, in which event, the
claims identified within such notice shall survive without time limitation (but
subject to any statutes of limitation applicable thereto under governing law).

          Section 5.2 Representations and Warranties of MPC. Subject to the
disclaimers and disclosures set forth in ARTICLE VI, MPC represents and warrants
as of the date hereof and as of the Closing Date to Warren as follows:

     (a) Unit Expenditures. All Unit Expenditures have been paid or provided for
in the ordinary course of business, or otherwise disclosed in writing to the
Buyer, and there is no threat by any person, including any governmental body, to
impose a lien upon the Assets, or any portion thereof for any purpose.

     (b) Insurance. MPC, as Unit Operator, has in effect and will keep in full
force and effect prior to the Closing Date of this Agreement adequate insurance
policies and bonds covering the Assets issued by financially responsible
insurers at no less than existing levels of coverage.

17



--------------------------------------------------------------------------------



 



     (c) Leases, Contracts and Other Agreements. MPC has incurred no liability,
made no contract or agreement, nor entered into any written or oral arrangements
whatsoever which would impose or result in any obligations upon the Buyer as a
result of or at the Closing of this Agreement, except for the contracts which
will be specifically assumed and performed by the Buyer pursuant to this
Agreement on, as of and after the Closing Date. MPC is not in default under any
contract affecting the Assets except such defaults as would not, individually or
in the aggregate, have a Material Adverse Effect. Exhibit “D” sets forth all of
the contracts, agreements, and commitments to which any of the Assets will be
bound as of the Closing, including: (i) any agreement with any Affiliate;
(ii) any agreement or contract for the sale, exchange, or other disposition of
hydrocarbons produced from or attributable to Sellers’ Interests in the Assets
that is not cancelable without penalty or other material payment on not more
than 30 days prior written notice; and (iii) any tax partnership agreement of or
binding upon Sellers affecting any of the Assets.

     (d) Taxes. All ad-valorem and other personal property taxes for the
2003-2004 fiscal year and prior years assessed against the Assets, and all state
and federal taxes assessed against the MPC’s employees’ wages have been paid or
provided for, or MPC will make sure the same will be paid and provided for as of
the Closing Date of this Agreement; and no legal, governmental or administrative
action is pending or threatened with regard to any such taxes or assessments.
The first installment of ad-valorem and other personal property taxes for the
2004-2005 fiscal year and any other amounts of such taxes due prior to the
Effective Time will be paid prior to the Effective Time and will be charged to
the WTU working interest owners in accord with the Unit Operating Agreement.

     (e) Conforming Use. MPC has used the Assets for the purposes for which such
property was intended, and have abided by, conformed to and caused others to
abide by and conform to all laws, ordinances, orders, rules, regulations and
statutes of national, state, municipal or county governmental authorities that
are now existing or may hereinafter be enacted and that are controlling or in
manner affecting the use and operation by MPC of the Assets.

     (f) Payments for Production. Except for funds held in suspense (as
discussed in Section 8.4 below), all rentals, royalties, excess royalty,
overriding royalty interests, production payments, and other payments due and/or
payable by MPC to mineral and royalty holders and other interest owners, if any,
on or prior to the Closing Date with respect to the Assets and the hydrocarbons
produced therefrom or attributable thereto, have been

18



--------------------------------------------------------------------------------



 



or will be properly and timely paid in the ordinary course of business, and MPC
is not obligated under any contract or agreement for the sale of gas from the
Assets containing a take-or-pay, advance payment, prepayment, or similar
provision, or under any gathering, transmission, or any other contract or
agreement with respect to any of the Assets to gather, deliver, process, or
transport any gas without then or thereafter receiving full payment therefor.

     (g) Governmental Authorizations. MPC has obtained and is maintaining, and
at the Closing will be in compliance with, all governmental authorizations that
are presently necessary or required for the ownership and operation of the
Assets as currently owned and operated (including, but not limited to, those
required under Environmental Laws), the loss of which would, individually or in
the aggregate, have a Material Adverse Effect. MPC has operated the Assets in
accordance with the conditions and provisions of such governmental
authorizations and no notices of violation have been received by MPC, and no
proceedings are pending or, to MPC’s knowledge, threatened in writing that might
result in any modification, revocation, termination or suspension of any such
governmental authorizations or which would require any corrective or remediation
action by MPC.

     (h) Inducement. MPC acknowledges that its representations under this
article and the rest of this Agreement are a material inducement to Buyer to
enter into this Agreement with, and close the sale from, Sellers.

     (i) Continuation of Representations. The representations, warranties and
covenants of MPC shall be in full force and effect as of the Closing Date, and
shall, except as otherwise provided herein, survive the Closing for a period of
two (2) years from and after the Closing Date, unless written notice of a claim
is given to MPC within such period, in which event, the claims identified within
such notice shall survive without time limitation (but subject to any statutes
of limitation applicable thereto under governing law).

          Section 5.3 Representations and Warranties of Warren. Subject to the
disclaimers and disclosures set forth in ARTICLE VI, Warren represents and
warrants as of the date hereof, and as of the Closing Date, to MPC and to NGI as
follows:

19



--------------------------------------------------------------------------------



 



     (a) Securities Laws.

     (1) Warren acknowledges that the solicitation of an offer for and the sale
of the Assets by MPC and/or NGI has not been registered under any securities
laws.

     (2) Warren intends to acquire the Assets for its own benefit and account
and is not acquiring the Assets with the intent of distributing fractional
undivided interests in them or otherwise selling them in a manner that would be
subject to regulation by federal or state securities laws. If Warren sells,
transfers, or otherwise disposes of the Assets or fractional undivided interests
in them in the future, it will do so in compliance with applicable federal and
state laws.

     (3) Warren represents that at no time has it been presented with or
solicited by or through any public promotion or other form of advertising in
connection with this transaction.

     (b) Basis of Warren’s Decision. Warren represents that:

     (1) It is an experienced oil and gas company and operator. It has entered
into this Agreement on the basis of its own independent judgment and analysis.
Warren is the current owner of interests within the WTU and as such has express
knowledge concerning the Assets and Unit Operations. Warren is in the business
of purchasing and owning oil and gas properties.

     (2) It has reviewed and investigated the Assets to its satisfaction in
order to enter into this Agreement.

     (3) It has evaluated the Assets to its satisfaction and has made an
informed decision, as a prudent and knowledgeable purchaser, to acquire the
Assets.

     (4) It is knowledgeable and experienced in the evaluation, acquisition, and
operation of oil and gas properties.

     (5) It has evaluated the merits and risks of purchasing the Assets and has
formed an opinion based solely upon its knowledge and experience and not in
reliance on any statements or actions by MPC, NGI or their respective Associated
Parties.

     (6) Except as provided herein, it will acquire the Assets “as is, where
is,” and with all faults.

20



--------------------------------------------------------------------------------



 



     (c) Organization. Warren is a corporation duly organized, validly existing
and in good standing under the laws of the State of California, and is duly
qualified to carry on its business in California, with full power and authority
to enter into this Agreement and carry out the terms, conditions and provisions
hereof.

     (d) Power and Authority. Warren has full power and authority to enter into,
execute and perform this Agreement; to make any representation, warranty,
covenant or agreement contained herein; to perform every act and execute and
deliver any and all documents, instruments or agreements necessary or
appropriate to consummate the transactions contemplated by this Agreement. All
actions on the part of Warren necessary to consummate the transactions
contemplated by this Agreement have been duly taken as required by applicable
law, the governing documents of the Warren and any applicable agreements. This
Agreement has been, and other agreements, documents and instruments required to
be executed and delivered by Warren in accordance with the provisions hereof,
have been or will be duly executed and delivered by the Warren and constitute
(or will at Closing constitute) the legal, valid and binding obligations of
Warren, enforceable against Warren in accordance with their terms.

     (e) Litigation. There is no litigation, proceeding or governmental
investigation pending or threatened in any court, arbitration board,
administrative agency or tribunal against or relating to Warren that would
prevent or impede the consummation of this Agreement by Warren. Warren does not
know of and have no reasonable ground to know of any basis for any such
litigation, proceeding or investigation, and the execution and performance of
this Agreement by it will not result in a default with respect to any judgment,
order, writ, injunction, decree, rule or regulation of any applicable court or
administrative agency.

     (f) Consents and Filings. There is no requirement applicable to Warren to
obtain any consent, approval or authorization of, or to make or effect any
declaration, filing or registration with, any governmental authority for the
valid execution and delivery by Warren of this Agreement, the due performance by
Warren of its obligations hereunder or the lawful consummation of the
transactions contemplated hereby.

     (g) Absence of Violation or Conflict. The execution, delivery and
performance of the transactions contemplated by this Agreement by Warren does
not and will not violate, conflict with or result in the breach of any term,
condition or provision of or require the consent of any other person under:
(i) any law, ordinance or governmental rule or regulation

21



--------------------------------------------------------------------------------



 



known to Warren and to which Warren is subject; (ii) the governing documents of
or any securities issued by Warren; or (iii) any mortgage, indenture or other
instrument to which Warren is a party. No authorization, approval or consent of
and no registration or filing with any governmental or regulatory body or any
other third party is required in connection with the execution, delivery and
performance of this Agreement by Warren.

     (h) Accuracy and Completeness of Information. No written statement,
representation, warranty or other information provided or furnished by or on
behalf of Warren to the Sellers in this Agreement or otherwise in connection
with this transaction contains any untrue statement of a material fact or omits
to state any material fact necessary to make the statements herein or therein
not misleading.

     (i) Preferential Purchase Right. The Right of First Refusal between MPC and
Warren shall terminate at the Closing.

     (j) Binding Effect. This Agreement has been duly authorized, executed and
delivered on behalf of Warren and constitutes the legal, valid and binding
obligation thereof, enforceable in accordance with its terms; subject, however,
to the effects of bankruptcy, insolvency, reorganization and other laws for the
protection of creditors.

     (k) Commissions. Warren has incurred no liability, contingent or otherwise,
for brokers’ or finders’ fees relating to the transactions contemplated by this
Agreement for which Sellers (or either of them) shall have any responsibility
whatsoever.

     (l) Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending, being contemplated by or, to the knowledge of Warren,
threatened against it.

     (m) Inducement. Warren acknowledges that its representations under this
article and the rest of this Agreement are a material inducement to MPC and NGI
to enter into this Agreement with, and close the sale to, Warren.

     (n) Continuation of Representations. The representations, warranties and
covenants of Warren shall be in full force and effect as of the Closing Date,
and shall, except as otherwise provided herein, survive the Closing for a period
of two (2) years from and after the Closing Date, unless written notice of a
claim is given to Warren within such period, in which event, the claims
identified within such notice shall survive without

22



--------------------------------------------------------------------------------



 



time limitation (but subject to any statutes of limitation applicable thereto
under governing law).

ARTICLE VI

DISCLAIMERS AND NOTIFICATIONS

          Section 6.1 General Matters. Warren, MPC and NGI make the following
disclaimers and notifications:

     (a) Except as otherwise provided herein there are no express or implied
warranties that apply to the transactions contemplated herein.

     (b) IT IS EXPRESSLY UNDERSTOOD BY THE PARTIES THAT NEITHER MPC NOR NGI MAKE
ANY REPRESENTATIONS OR WARRANTIES, EXPRESS OR IMPLIED, AS TO TITLE (EXCEPT AS
PROVIDED IN Section 5.1(c) above) OR THE CONDITION OR STATE OF REPAIR OF THE
ASSETS, THEIR VALUE, QUALITY, MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR USES
OR PURPOSES, NOR AS TO THE CURRENT VOLUME, NATURE, QUALITY, CLASSIFICATION, OR
VALUE OF THE HYDROCARBON RESERVES THEREUNDER OR COVERED THEREBY, NOR WITH
RESPECT TO ANY APPURTENANCES THERETO BELONGING OR APPERTAINING TO THE ASSETS.
EXCEPT FOR LIENS, ENCUMBRANCES, OBLIGATIONS, PLEDGES AND SECURITY INTERESTS
CREATED, DONE, MADE OR SUFFERED BY SELLERS (OR EITHER OF THEM) OR ANY PERSON
CLAIMING UNDER THEM, WARREN ACCEPTS THE ASSETS IN “AS IS, WHERE IS” CONDITION
AND SUBJECT TO ANY AND ALL OBLIGATIONS, DUTIES, LIABILITIES, RESTRICTIONS,
LIMITATIONS, WAIVERS AND OBLIGATIONS RELATING THERETO. WITHOUT LIMITATION OF THE
FOREGOING, WARREN HEREBY WAIVES ANY AND ALL RIGHTS AND REMEDIES WARREN MAY HAVE
AGAINST MPC, NGI AND/OR THEIR RESPECTIVE ASSOCIATED PARTIES ARISING FROM SAME
INCLUDING, WITHOUT LIMITATION, ANY RIGHTS AND REMEDIES WARREN MAY HAVE AGAINST
MPC AND/OR NGI PURSUANT TO CALIFORNIA’S UNFAIR PRACTICES ACT (CALIFORNIA
BUSINESS AND PROFESSIONS CODE SECTIONS 17200, ET SEQ.).

     (c) WARREN ACKNOWLEDGES AND AGREES THAT THE ASSETS HAVE BEEN UTILIZED FOR
THE PURPOSE OF EXPLORATION, DEVELOPMENT AND PRODUCTION OF OIL AND

23



--------------------------------------------------------------------------------



 



GAS, AND THAT MATERIALS ASSOCIATED THEREWITH MAY HAVE BEEN STORED, KEPT,
DISPOSED OF, ON OR IN THE ASSETS. WARREN ACKNOWLEDGES THAT EQUIPMENT, PLANTS,
BUILDINGS, STRUCTURES, IMPROVEMENTS, ABANDONED AND OTHER TANKS AND PIPING,
STORAGE FACILITIES, GATHERING AND DISTRIBUTION LINES, WELLS AND OTHER PETROLEUM
PRODUCTION FACILITIES AND APPURTENANCES MAY BE LOCATED THEREON. WARREN
ACKNOWLEDGES THAT THERE HAVE BEEN SPILLS OF CRUDE OIL, PRODUCED WATER AND OTHER
MATERIALS IN THE PAST ON AND IN THE ASSETS. IN ADDITION, SOME PRODUCTION
EQUIPMENT MAY CONTAIN ASBESTOS AND NORM. IN THIS REGARD, WARREN EXPRESSLY
ACKNOWLEDGES AND AGREES THAT NORM MAY AFFIX OR ATTACH ITSELF TO THE INSIDE OF
WELLS, MATERIALS AND EQUIPMENT AS SCALE, OR IN OTHER FORMS, AND THAT WELLS,
MATERIALS AND EQUIPMENT LOCATED ON THE ASSETS MAY CONTAIN NORM AND THAT
NORM-CONTAINING MATERIAL MAY BE BURIED AND OTHERWISE DISPOSED OF ON THE ASSETS.
WARREN ALSO EXPRESSLY UNDERSTANDS THAT SPECIAL PROCEDURES MAY BE REQUIRED FOR
THE REMOVAL AND DISPOSAL OF ASBESTOS AND NORM FROM THE EQUIPMENT AND LAND WHERE
IT MAY BE FOUND AND WARREN ASSUMES ALL LIABILITY AND EXPENSE FOR SUCH
ASSESSMENT, REMOVAL, AND DISPOSAL OF ANY SUCH MATERIALS AND ASSOCIATED
ACTIVITIES.

          Section 6.2 Data. All data, evaluations, reports, and any other
information, heretofore or hereafter furnished Warren by MPC and/or NGI
concerning any or all of the Assets, and the operation thereof, have been and
shall be furnished solely for Warren’s convenience and have not constituted and
shall not constitute a representation or warranty of any kind by MPC or by NGI,
and any reliance thereon by Warren shall be at Warren’s sole risk and liability.
Neither MPC nor NGI represent or warrant the accuracy or completeness of any
information, data or materials furnished to Warren with respect to this
transaction.

          Section 6.3 Hazardous Substances. The California Health and Safety
Code (California Health and Safety Code Section 25359.7) provides that any owner
of nonresidential real property who knows, or has reasonable cause to believe,
that any release of Hazardous Substances has come to be located on or beneath
the real property shall, prior to the sale of that real property, give written
notice of that condition to the buyer. The term “Hazardous Substances” includes
without limitation, hazardous waste and substances which are commonly used or
contain material commonly used in oil field operations. This Subsection shall

24



--------------------------------------------------------------------------------



 



serve as notice from MPC and NGI to Warren that some concentrations of Hazardous
Substances may have come to be located hereon or under the Assets.

          Section 6.4 Seismic Hazards. Some or all of the Assets may be situated
in a Seismic Hazard Zone as designated under the Seismic Hazards Mapping Act
(California Public Resources Code Sections 2690-2699.6). Warren, MPC and NGI
agree that Warren has been notified by MPC and NGI that the Assets are, or may
be, within a Seismic Hazard Zone for all purposes related to this Agreement.

          Section 6.5 Earthquake Zone. Some or all of the Assets may be situated
in an Earthquake Fault Zone under the Alquist-Priolo Earthquake Fault Zoning Act
(California Public Resources Code Sections 2621-2630) and the construction or
development on the Assets of any structure for human occupancy may be subject to
the findings of a geologic report prepared by a geologist registered in
California, unless such report is waived by the City or County of Los Angeles
under the terms of said Act.

ARTICLE VII

TAXES

          Section 7.1 Property Taxes. Ad valorem taxes (including
production-based ad valorem taxes), real property taxes, personal property
taxes, the California Mining Rights Tax and similar obligations (“Property
Taxes”) applicable to the Assets will be apportioned between MPC and NGI (on the
one hand) and Warren (on the other hand) as of the Effective Time. The basis of
the apportionment will be the assessment for the calendar year in which the
Effective Time occurs or, if that assessment is not known, then the basis of the
apportionment will be the assessment for the previous calendar year. If Property
Taxes have not been paid before Closing, the same shall be reflected on the
Preliminary Settlement Statement. Warren will be credited for MPC’s and NGI’s
portion of the Property Taxes. If they have been paid before Closing, MPC and
NGI will be credited for Warren’s portion of the taxes. Warren will be
responsible for all Property Taxes that are applied to the Assets after the
Effective Time, even if such Property Taxes are applied retroactively to a
period before the Effective Time.

          Section 7.2 Production Taxes. All taxes (other than Property Taxes and
income taxes) imposed on or with respect to the production of Oil, gas, or other
hydrocarbons or minerals, or the receipt of proceeds from their sale (including
severance, production, excise taxes, and the State of California Department of
Conservation Tax) will be apportioned between the parties based on their
respective shares of production, as of the Effective Time. If the tax is

25



--------------------------------------------------------------------------------



 



based on prior year’s production, the assessment will be apportioned between MPC
and NGI (on the one hand) and Warren (on the other hand) as of the Effective
Time on the Preliminary Closing Statement; provided, however, Warren will be
responsible for paying or withholding all taxes that are assessed after the
Effective Time, even if applied retroactively to periods before the Effective
Time.

          Section 7.3 Other Taxes. Warren shall be responsible for any sales
taxes or use taxes that may be assessed as a result of this transaction. The
Parties will pay their respective share of all federal, state and local taxes,
including penalty and interest, if any, assessed prior to or after the Effective
Time with respect to this transaction or, if paid by one Party, the other
Parties will promptly reimburse the paying Party for amounts paid. Warren will
pay all documentary transfer taxes.

          Section 7.4 Set Off. If any Party pays any taxes owed by another
Party, the responsible Party shall reimburse the Party who paid the same within
ten (10) calendar days of demand therefor, or the same shall be reflected on the
Preliminary Settlement Statement.

ARTICLE VIII

OIL IN STORAGE AND
PROCEEDS, COSTS & EXPENSES

          Section 8.1 Oil in Storage. Each Party’s proportionate share of all
“Oil in Storage” at the Effective Time, including working inventory, belongs to
that Party. Oil in Storage includes all Oil in the system downstream of the
wellhead at the Effective Time, including Oil in stock tanks, wash tanks, heater
treaters, flowlines, and pipelines. Oil in Storage will be determined by the sum
of the following: (i) Oil in stock tanks, as gauged by MPC at the Effective
Time; plus (ii) 1620 barrels (representing the agreed upon amount of Oil
downstream of the wellhead other than oil in stock tanks). Warren may be present
when the stock tanks are gauged.

          Section 8.2 Transfer and Payment. At the Closing, title to MPC’s and
NGI’s proportionate share of Oil in Storage will transfer to Warren as of the
Effective Time. At the Closing, Warren shall pay to MPC and to NGI an amount
determined by multiplying their respective net revenue interest in the WTU as of
December 31, 2004 by an amount derived by multiplying the Oil in Storage by the
price that would have been received for such Oil from Lunday Thagard Company had
such Oil been sold on December 31, 2004. This amount shall be set forth on the
Preliminary Closing Statement.

26



--------------------------------------------------------------------------------



 



          Section 8.3 Proceeds, Costs and Expenses. Except as otherwise provided
in this Agreement, MPC and NGI reserve all rights to their proportionate share
of proceeds, including proceeds held in suspense or escrowed, receipts,
reimbursements, credits, and income attributable to the Assets and accruing
before the Effective Time. Except as otherwise provided in this Agreement, all
proceeds, receipts, credits, income and charges attributable to the Assets and
accruing from and after the Effective Time will be Warren’s property and
responsibility. Except as otherwise provided in this Agreement, Sellers will be
responsible for (a) payment of charges and invoices for costs and expenses
accruing before the Effective Time and attributable to the Assets and (b)
payments necessary as the result of sales of production from the Assets
occurring before the Effective Time (including payments out of proceeds held in
suspense or escrow). Warren will be responsible for (a) payment of all charges
and invoices for costs and expenses accruing after the Effective Time, (b)
payments necessary as the result of sales of production from the Assets
occurring after the Effective Time (including payments to fund suspense
obligations with respect to unknown working interest, royalty interest and
overriding royalty interest owners) and (c) disbursements after the Effective
Time, but if MPC makes any payments or disbursements as contemplated in this
Agreement, Warren will reimburse MPC for the amounts paid. All amounts due from
one party to the other under this section may be made by debits and credits in
the Preliminary Settlement Statement and the Final Settlement Statement.

          Section 8.4 Suspended Funds. MPC will retain all funds that are held
in suspense (or will be received into the suspense account with respect to oil
sales occurring while MPC served as Unit Operator) with respect to unknown
working interest, royalty interest and overriding royalty interest owners as of
the date that MPC ceases to serve as Unit Operator and will be solely
responsible for the disbursement of such funds to the Persons entitled thereto.

ARTICLE IX

OPENING OF ESCROW & SUPPLEMENTAL ESCROW INSTRUCTIONS

          For purposes of this Agreement, the Escrow shall be deemed opened on
the date Escrow Agent shall have received an executed counterpart of this
Agreement from both Buyer and Sellers. Escrow Agent shall notify Buyer and
Sellers, in writing, of the date Escrow is opened (the “Opening of Escrow”). In
addition, Buyer and Sellers agree to execute, deliver and be bound by any
reasonable or customary supplemental escrow instructions of Escrow Agent or
other instruments as may reasonably be required by Escrow Agent in order to
consummate the transaction contemplated by this Agreement. Any such supplemental
instructions shall not conflict with, amend or supercede any portions

27



--------------------------------------------------------------------------------



 



of this Agreement. If there is any inconsistency between such supplemental
instructions and this Agreement, this Agreement shall control.

ARTICLE X

USE AND OPERATION OF THE INTERESTS, ASSETS AND WTU
BETWEEN THE EXECUTION DATE AND THE CLOSING DATE

          Section 10.1 Generally. It is the intent of the Parties that Warren or
WEP, an affiliate of Warren, shall become the Operator of the WTU on February 1,
2005. It is also the intent of the Parties that MPC shall continue its duties as
Operator until its successor is duly qualified and elected, but not later than
February 28, 2005 (unless otherwise required by the Unit Operating Agreement or
agreed upon by the Parties). Notwithstanding anything in this Agreement to the
contrary, Warren agrees that it shall be liable for all Unit Expenditures and
Liabilities associated with Unit Operations after the Effective Time and that
Warren shall indemnify, defend and save MPC harmless therefrom. To the extent
that working interest owners other than Warren are responsible for a prorata
share of such Unit Expenditures or Liabilities, MPC, as Operator will assign its
right to collect such amounts to Warren.

          Section 10.2 Qualification. WEP shall be qualified to serve as
Operator at least fifteen (15) days before the Closing Date. If WEP is not
qualified to serve as Operator on such date, then at least seven (7) days before
the Closing Date, Warren shall provide MPC with written notice of Warren’s
nomination of a third party that is qualified to serve in such capacity. Such
written notice shall include all evidence of the third party’s qualifications
(including all required permits) and a written agreement signed by such third
party to accept its election as Operator and the written consent of all
applicable third parties and working interest owners to such third party’s
election as Operator. As used herein, the “New Operator” shall mean WEP or
Warren’s nominated third party Operator.

          Section 10.3 Change of Operator. Provided MPC has received proof of
the qualifications of the New Operator, as provided in Section 10.2 above, then
at least seven (7) days before the Closing Date, MPC shall give notice to the
other WTU working interest owners of its resignation as Operator, which
resignation shall be contingent upon Closing as herein provided. Such notice
shall also contain a nomination of the New Operator. The notice shall call a
meeting of all WTU working interest owners in accord with the Unit Operating
Agreement to take place on or before the Closing Date at which the New Operator
will be elected, said election being expressly contingent upon Closing as herein
provided. The New Operator will assume Unit Operations on the first day of the
calendar month immediately following its election, but not before the Closing
Date. If

28



--------------------------------------------------------------------------------



 



Closing does not occur, then the resignation of MPC and the election of the New
Operator shall be null and void and of no effect whatsoever.

          Section 10.4 Resolution of Disputes. Upon execution of this Agreement,
MPC and Warren (and its Associated Parties) shall jointly move for the vacation
of all awards, findings and/or judgments rendered in and the dismissal of (i)
Warren Resources, et al. v. Magness Petroleum Co., JAMS Case #BS071728; (ii)
Magness Petroleum v. Warren Resources, et al., AAA Action #72 180 00621 03 BETO;
(iii) Magness Petroleum v. Warren Resources, et al., L.A. County Sup. Ct.
#BC302653 and (iv) any other causes of action between the Parties. The latest
date that such joint motions are filed is herein called the “Transition
Commencement Date.” The actual court and arbitration orders dismissing and
vacating such cases shall be conditioned upon Closing and shall be delivered to
the Escrow Agent until the Closing Date.

          Section 10.5 Transition Period. The period of time between the
Transition Commencement Date and the date that the New Operator assumes Unit
Operations is herein called the “Transition Period.” During the Transition
Period, MPC, Warren and the New Operator agree to cooperate with each other in
good faith and in a fair and reasonable manner in order to facilitate the change
of Unit Operator and close the transactions contemplated by this Agreement.
During the Transition Period, such cooperation shall include, but not be limited
to the activities described below and elsewhere in this Article.

     (a) Utilities. The Parties shall notify all utilities of the change of
Operator, to close all accounts held in the name of MPC as of the end of the
Transition Period, and to open new accounts in the name of the New Operator as
of the first day after the Transition Period;

     (b) Notice to Remitters of Proceeds. The Parties shall notify all remitters
of proceeds from the sale of production to advise them of this transaction. MPC
is responsible for obtaining from the remitters revenues accrued during the
Transition Period, and the New Operator shall be responsible for obtaining from
the remitters revenues accruing thereafter. Each Party will forward to the other
any amounts delivered to it by mistake, and copies of all amounts received. The
Parties will inform the remitters of such transfer by letter-in-lieu-of-transfer
order or other documents required by each remitter. The receipt of proceeds by
all Parties shall be reflected on the Preliminary Settlement Statement to the
extent received by the due date for the Preliminary Settlement Statement and on
the Final Settlement Statement to the extent received thereafter.

     (c) Royalties. Consistent with Section 8.4 above, MPC shall continue to pay
royalties, overriding royalties and severance taxes for sales

29



--------------------------------------------------------------------------------



 



of Oil occurring during the Transition Period. The New Operator will pay
royalties, overriding royalties and severance taxes for sales occurring after
the Transition Period. All such amounts shall be reflected on the Preliminary
Settlement Statement to the extent paid by the due date for the Preliminary
Settlement Statement and on the Final Settlement Statement to the extent paid
thereafter.

     (d) Reporting. MPC shall continue to prepare and file all regulatory and
other monthly production reports for production during the Transition Period.
WEP (or the New Operator) shall prepare and file all regulatory and other
monthly production reports for production after the Transition Period.

          Section 10.6 Transfer of Permits. To the extent permitted under
applicable law, MPC will transfer permits associated with the oil and gas
operations to the New Operator concurrent with the end of the Transition Period;
provided, however, MPC has been released by the regulatory authority issuing the
applicable permit.

          Section 10.7 Compliance. Warren, on its behalf and on behalf of the
New Operator, warrants that Warren and the New Operator will comply with all
rules, regulations, statutes, and laws applicable to ownership or operation of
the Interests and all laws applicable to Unit Operations, including, but not
limited to the franchise ordinances of the City of Los Angeles, California.

          Section 10.8 Operation by MPC. MPC will operate the Assets during the
Transition Period, but not later than February 28, 2005 (unless otherwise
required by the Unit Operating Agreement or agreed to by the Parties). At the
end of the Transition Period, operations will be turned over to, and become the
responsibility of, the New Operator. During the Transition Period, MPC and
Warren agree to consult with each other concerning any material aspect of
operations of the WTU, including, but not limited to the activities described
below.

     (a) Drilling/Reworking Wells. During the Transition Period, the Parties
agree that they will not propose the drilling of any new Wells or the reworking
of old Wells; provided, however, that if an existing Well fails before such
time, MPC will notify Warren of such fact. Warren and MPC agree to consult with
each other concerning any redrilling or reworking of such Well, and the manner
in which any costs associated therewith will be paid, if such operation is
approved.

     (b) Net Revenue Billing. MPC agrees to “net revenue bill” all working
interest owners during the Transition Period; both before and after

30



--------------------------------------------------------------------------------



 



the Effective Time. Warren and MPC agree to consult with each other and agree on
any charges for labor, services, equipment or materials provided by Harbor
Energy Services, Inc.; provided, however, that if the Parties cannot reach
agreement before such services are required, then MPC may charge for such
services consistent with past practice. If any sums remain due and owing MPC by
working interest owners other than Warren (or its affiliates, subsidiaries,
joint ventures, partnerships or drilling funds) at the end of the Transition
Period, MPC will assign the right to collect such debt to Warren. Any sums
remaining due and owing MPC by Warren (or its affiliates, subsidiaries, joint
ventures, partnerships or drilling funds) shall be paid by Warren to MPC at the
Closing. All amounts referred to above shall be reflected on the Preliminary
Settlement Statement, to the extent incurred by the due date for the Preliminary
Settlement Statement and on the Final Settlement Statement to the extent
incurred thereafter.

     (c) Insurance Proceeds. If, during the Transition Period, the Assets are
affected by any occurrence that is covered by insurance, then provided Warren
pays all damages or Claims resulting from such insured occurrence, MPC shall
collect the proceeds of such insurance and remit the same to the Escrow Agent.
Such proceeds shall be reflected as a credit to Warren on the Preliminary
Settlement Statement to the extent received by the due date for the Preliminary
Settlement Statement and on the Final Settlement Statement to the extent
received thereafter.

          Section 10.9 Operations Account. During the Transition Period, but not
later than January 5, 2005, Warren shall establish and fund and MPC shall hold
(as the only authorized signatory) a checking account (the “Operations Account”)
with the sum of $250,000.00. Warren shall deposit such additional sums as may be
required from time to time to ensure that the Operations Account maintains a
balance of $250,000.00. The financial institution at which the Operations
Account is maintained shall be instructed as follows: (a) that the Operations
Account may be closed only upon receipt of written instructions signed by both
MPC and Warren; (b) that account statements shall be mailed to both MPC and
Warren; and (c) that the only Party with the power to draw against the funds
held on deposit in the Operations Account is MPC. All sums due Warren (or its
affiliates, subsidiaries, joint ventures, partnerships and/or drilling funds)
with respect to production obtained from the WTU, including the proceeds and
revenue attributable thereto and payable thereon, after the Effective Time shall
be credited to and deposited in the Operations Account. MPC shall charge against
the Operations Account the costs and expenses of all Unit Operations, the costs
of all Liabilities, any sums that may be required to be deposited into the
Accretion Account and any other sums due and owing under the Related Agreements.
If the balance in the Operations Account falls below $250,000.00 at any time
during the

31



--------------------------------------------------------------------------------



 



Transition Period, Warren shall deliver to MPC (within 3 business days of demand
therefor) an amount of money sufficient to bring the Operations Account balance
to $250,000.00. At the end of each calendar month during the Transition Period,
MPC shall remit to Warren from the Operations Account the amount by which the
Operations Account balance exceeds $250,000.00. Any remaining balance in the
Operations Account shall be deposited by MPC into Escrow as herein provided, and
all activity in the Operations Account shall be reflected on the Preliminary
Settlement Statement and Final Settlement Statement.

          Section 10.10 Removal of Signs. MPC shall remove its name and signs
from the WTU at the time it ceases to be Operator of the WTU. The New Operator
shall provide MPC (or its contractors) access to the WTU (and the Assets) for a
period of thirty (30) days following the end of the Transition Period for such
purpose. If MPC fails to remove its name or signs after MPC ceases to be
Operator, Warren shall (a) remove any remaining signs and references to MPC
promptly, but no later than the time required by applicable regulations or
forty-five (45) days after MPC ceases to be Operator, whichever occurs first,
(b) install signs complying with applicable governmental regulations, including
signs showing the New Operator as Operator, and (c) notify MPC of the removal
and installation.

          Section 10.11 Operation of Business. Until the Closing, MPC: (i) will
operate the Assets in the ordinary course, (ii) will not, without prior written
consent of Warren, which consent shall not be unreasonably withheld, commit to
any operation, or series of related operations, reasonably anticipated to
require future capital expenditures in excess of $10,000.00, or make any capital
expenditures in excess of $10,000.00, or terminate, materially amend, execute or
extend any material agreements affecting the Assets, (iii) will maintain
insurance coverage on the Assets presently furnished by nonaffiliated third
parties in the amounts and of the types presently in force, (iv) will use
commercially reasonable efforts to maintain in full force and effect all leases,
(v) will maintain all material governmental permits and approvals affecting the
Assets, (vi) will not transfer, farmout, sell, hypothecate, encumber or
otherwise dispose of the Assets, except for sales and dispositions of oil and
gas production made in the ordinary course of business consistent with past
practices, and (vii) will not commit to do any of the foregoing.

          Section 10.12 Access to Information and Inspection.

     (a) Title Files. During the Transition Period, Seller shall permit Buyer
and its representatives at reasonable times during normal business hours to
examine, in Sellers’ offices, any abstracts of title, title opinions, title
files, ownership maps, lease files, assignments, division orders, check
vouchers, payout statements and agreements pertaining to the Assets

32



--------------------------------------------------------------------------------



 



insofar as the same may now be in existence and in the possession of Sellers,
provided however that Sellers may redact from any and all of the Acquisition
Agreements all references to the purchase prices paid by Sellers and/or other
monetary consideration exchanged therefor. Buyer acknowledges that Sellers have
advised Buyer that most original title and lease documents are in the possession
of Exxon Corporation in Houston, Texas. Sellers shall authorize Buyer to inspect
such documents at such place or places as may be permitted by Exxon Corporation
to the extent allowed under the Exxon Purchase Agreement.

     (b) Other Files. Sellers shall make available to Buyer for inspection by
Buyer at reasonable times during normal business hours at their actual location,
all accounting, revenue, marketing, transportation, processing, environmental,
geological, geophysical, production and engineering books, records and data
which directly relate to the Assets, if any, and which are in the possession of
Sellers, except for such records or data which Sellers are prevented by
contractual obligations with third parties from disclosing; provided that in the
event Sellers are prohibited from making files or records available because of
provisions of third party agreements, then Sellers shall inform Buyer of the
existence of such records, the parties thereto and the subject matter of such
records. Buyer may, at Buyer’s expense, copy any and all documents which are
referenced above; provided that all such documents shall at all times remain in
the possession of Sellers.

     (c) Inspections. Sellers shall permit Buyer and its representatives at
reasonable times and at their sole risk, cost and expense, to conduct reasonable
inspections of the Assets; provided, however, Buyer shall repair any damage to
the Assets resulting from such inspections and Buyer does hereby indemnify and
hold harmless Sellers from and against any and all losses, costs, damages,
obligations, claims, liabilities, expenses or causes of action arising from
Buyer’s inspection of the Assets, including, without limitation, claims for
personal injuries, property damage and reasonable attorney’s fees.

          Section 10.13 Accounting for Interim Operation.

     (a) Generally. MPC shall have the right to hold all production prior to the
Effective Time attributable to the Assets for Sellers’ account, and all
production thereafter attributable to the Assets shall be for the account of
Warren. In accounting to Warren for interim operations MPC shall deduct from all
revenues accruing to the Assets from the sale of production the following:

33



--------------------------------------------------------------------------------



 



     (1) All royalties and overriding royalties;

     (2) All lease operating expenses and capital costs which shall be
interpreted in accordance with generally accepted accounting principles and the
COPAS standards;

     (3) All handling charges;

     (4) Any severance, production, and other taxes (except federal and state in
come tax); and

     (5) Other payments out of or with respect to production with which the
Assets are burdened or encumbered.

     (b) Preliminary Settlement Statement. Not later than ten (10) business days
prior to Closing Date, MPC shall prepare and deliver to NGI and Warren, based
upon the best information available to it, a Preliminary Settlement Statement
that reports all activity in the Operations Account and estimates the amounts
due to and from Buyer and Sellers (or either of them) hereunder as of the
Closing Date. The Parties shall make such adjustments as are necessary, execute
such Preliminary Settlement Statement and deposit same with Escrow Agent.

     (c) Final Settlement Statement. See Section 14.2 below.

ARTICLE XI

TITLE MATTERS

          Section 11.1 Seller’s Title.

     (a) Sellers (including any Associated Parties) represent to Buyer that
Sellers own and can convey to Buyer Defensible Title to the Assets shown on the
Exhibits attached hereto as of the Effective Time and on and as of the Closing
Date, without reservation of any overriding royalty interest or other lease
burden.

     (b) Sellers shall also transfer to Buyer all rights or actions on title
warranties given or made by Sellers’ predecessors, if any, to the extent Sellers
may legally transfer such rights.

          Section 11.2 Title Notice and Defect Remedies.

     (a) In order for Buyer to assert a claim under this ARTICLE XI for a title
defect, such defect must (i) relate to working interest, royalty

34



--------------------------------------------------------------------------------



 



interests and/or overriding royalty interests acquired by Sellers or their
Associated Parties after May 24, 1999; (ii) have a Material Adverse Effect; and
(iii) be made by Buyer by delivery to Sellers of a “Title Defect Notice” at
least ten (10) days before the Closing Date. A Title Defect Notice shall be in
writing and shall include: (x) a description of the alleged title defect(s);
(y) a description of the Assets affected by the title defect; and (z) supporting
documents reasonably necessary for Sellers (as well as any title attorney or
examiner hired by Sellers) to verify the existence of the alleged title
defect(s).

     (b) Sellers shall have the right, but not the obligation, to attempt, at
their sole cost, to cure or remove, at any time prior to the Closing (and
thereafter if the amount of the title defect has not been determined), any title
defects of which they have been advised by Buyer, unless the Parties otherwise
extend such period by mutual written agreement.

     (c) In the event that any title defect with respect to the Assets is not
waived by Warren or cured on or before the Closing Date, Sellers shall reduce
the Purchase Price by an amount agreed upon pursuant to Paragraph D below,
taking into consideration the value and portion of the Assets subject to the
title defect, and the legal effect of such title defect on the Assets affected
thereby.

     (d) The amount of a title defect shall be determined as follows:

     (1) If the Parties mutually agree on the amount (which they both shall be
obligated to attempt to do in good faith), then that amount shall be the amount
of the title defect.

     (2) If the title defect is a lien, encumbrance or other charge which is
undisputed and liquidated in amount, then the amount shall be the amount
necessary to be paid to remove the title defect from the Assets.

     (3) If the title defect represents a discrepancy between: (A) the actual
Working Interest or Net Revenue Interest for any Assets, and (B) the Working
Interest or Net Revenue Interest stated on the Exhibits attached hereto or
represented to Buyer, then the title amount shall be the product of the value of
such title defect multiplied by a fraction, the numerator of which is the
applicable Working Interest or Net Revenue Interest or percentage ownership
decrease and the denominator of which is the applicable Working Interest or Net
Revenue Interest or percentage ownership stated on said Exhibit, or as
represented to Buyer.

35



--------------------------------------------------------------------------------



 



     (4) If the title defect represents an obligation, encumbrance, burden or
charge upon or other defect in title to the Assets of a type not described in
subsections (1), (2) or (3) above, then the amount shall be determined by taking
into account the value of the Assets, the portion of the Assets affected by the
title defect, the legal effect of the title defect, the potential economic
effect of the title defect over the life of the Assets, the values placed upon
the title defect by the Parties and such other factors as are necessary to make
a proper evaluation.

     (e) The Parties shall be mutually obligated to attempt to agree on all
title defect amounts prior to the Closing Date. If the Parties cannot agree,
then Closing shall occur notwithstanding such disagreement, but the Holdback
described in Section 13.4(e) below shall be interpled by Escrow Agent and the
amount of the title defect shall be determined through such interpleader action.

ARTICLE XII

CONDITIONS PRECEDENT TO CLOSING

          The performance of each Party’s obligations under this Article is a
condition precedent to the other Parties’ obligations to close this transaction.
The conditions precedent are as follows:

          Section 12.1 No Delay. The Parties hereby covenant that they shall
each maintain their respective corporate or limited liability company status and
shall assure that as of the Closing Date they will not be under any material
corporate, legal or contractual restriction that would prohibit or delay the
timely consummation of the transaction contemplated herein.

          Section 12.2 Related Agreements. Except as otherwise provided in this
Agreement, the sale of the Assets will be subject to all oil, gas, and mineral
leases, assignments, subleases, farmout agreements, Unit Agreements, joint
operating agreements, joint venture agreements, pooling agreements, letter
agreements, easements, rights-of-way, gathering and transportation agreements,
sales agreements, and other agreements concerning or pertaining to such
interests (“Related Agreements”), to the extent that they are binding on MPC,
NGI or their respective successors or assigns.

          Section 12.3 Current Litigation. The execution of the Settlement
Agreement and Release by and among WARREN RESOURCES OF CALIFORNIA, INC., a
California corporation; WARREN DEVELOPMENT CORP., a Delaware corporation; WARREN
RESOURCES, INC., a Delaware

36



--------------------------------------------------------------------------------



 



corporation; and PETROLEUM DEVELOPMENT CORPORATION, a New Mexico corporation
(now Warren E&P) and MPC and the vacation of all awards, findings and/or
judgments rendered in and the dismissal of (i) Warren Resources, et al. v.
Magness Petroleum Co., JAMS Case #BS071728; (ii) Magness Petroleum v. Warren
Resources, et al., AAA Action #72 180 00621 03 BETO; and Magness Petroleum v.
Warren Resources, et al., L.A. County Sup. Ct. #BC302653 are further conditions
precedent to the Parties’ obligations to close this transaction.

          Section 12.4 Third-Party Notifications and Approvals. The sale of the
Assets may require the approval or consent of lessors, joint interest owners,
farmouts, sublessors, assignors, grantors, parties to agreements, governmental
bodies having jurisdiction, or other third parties. Sellers shall promptly
prepare and send notices to the holders of any such required consent. Warren
shall cooperate in obtaining such consents by timely providing such data
(operations experience, financial information, etc.) as may be reasonably
requested by any party from whom consent is required, as well as making people
available for any meetings that may be requested by such party from whom consent
is required.

     (a) The sale of the Assets will require the approval and consent of
Exxon-Mobil Corporation (the “Exxon Consent”) and of California/Nevada
Developments, LLC (the “CND Consent”). The Exxon Consent and the CND Consent
shall release MPC and NGI from all liability under the Acquisition Documents.

     (b) All consents (including the Exxon Consent and the CND Consent) shall be
delivered to and held by the Escrow Agent as soon as the same are obtained.

     (c) The Parties shall use commercially reasonable efforts to cause such
consents to be obtained and delivered prior to January 28, 2005. If the consents
have not been obtained by January 28, 2005, the Parties shall mutually agree to
extend the Closing Date to a time after such consents are reasonably believed to
be forthcoming.

          Section 12.5 Replacement Bond. Warren must obtain a performance bond
(the “Replacement Bond”) as required by the Acquisition Documents in a form and
by a third party acceptable to Exxon-Mobil Corporation and to California/Nevada
Developments, LLC and must secure permission from both Exxon-Mobil Corporation
and from California/Nevada Developments, LLC to substitute such performance bond
for the performance bond posted by MPC and issued by American Contractors
Indemnity Company on December 16, 2003 (the “ACIC Bond”). Upon termination of
the ACIC Bond, MPC will instruct ACIC to deliver the zero coupon bonds held by
ACIC as collateral for the ACIC Bond to Warren.

37



--------------------------------------------------------------------------------



 



          Section 12.6 Insurance Policy. Before Closing, Warren will arrange for
either a policy of Commercial General Liability Insurance (Claims Made Basis) to
insure its activities with respect to the WTU Unit Operations or separate
endorsements for the WTU Unit Operations on its existing policy or policies,
including, but not limited to, pollution liability and coverage for sudden and
accidental leaks or spills (“Insurance”) for Warren’s ownership and/or operation
of the WTU in an amount of at least $5,000,000 per accident or occurrence, with
a policy aggregate totaling at least $5,000,000, from insurance carriers having
a Best’s Rating of not less than A-, with an endorsement naming Exxon-Mobil
Corporation, California/Nevada Developments, LLC, MPC and NGI as the additional
insureds, with severability of interest clause (gross liability) and waiver of
subrogation against Exxon-Mobil Corp., California/Nevada Developments, LLC, MPC
and NGI which shall be primary as to any other existing, valid, and collectible
insurance, self-insurance, or fronting policy of insurance. The policies
evidencing the insurance must provide that (a) covered liabilities include
liabilities resulting from Warren’s activities relating to oil and gas
operations and Warren’s activities relating to the Magness Abandonment
Obligations, and (b) “pollution” includes, but is not limited to, sudden and
accidental oil spills and other contaminant spills, but does not cover gradual
leakage or gradual seepage of petroleum products or other contaminants, into the
air or water or onto land. If requested by Exxon-Mobil Corporation,
California/Nevada Developments, LLC, MPC or NGI, Warren shall permit the
requesting company to examine the insurance policies, or at such company’s
option, Warren shall furnish the requesting company with copies, certified by
the carriers, of insurance policies carried in compliance with requirements
hereof, and Warren shall deliver to MPC and NGI, at least three business days
before Closing, binding commitments by the insurance companies to issue the
policies, and certificates that such policies are in full force and effect
within ten days after Closing, together with a copy of each such policy. Warren
covenants that insurance meeting these requirements will remain in effect with
no material changes in coverage or insureds until the latest of the termination
of the WTU, the termination of all oil and gas leases which are part of the MPC
Interests and NGI Interests, or after Warren has furnished evidence satisfactory
to Exxon-Mobil Corporation, California/Nevada Developments, LLC, MPC and NGI
that the Magness Abandonment Obligations have been performed to completion and
in accordance with applicable law. The insurance policy will provide that the
insurer will notify Exxon-Mobil Corporations, California/Nevada Developments,
LLC, MPC and NGI if the premium for the next policy period has not been paid
thirty days before expiration of the current policy period. Exxon-Mobil
Corporation, California/Nevada Developments, LLC, MPC and NGI (or either of
them) may then, if it chooses, pay the premium on Warren’s behalf. If
Exxon-Mobil Corporation, California/Nevada Developments, LLC, MPC and/or NGI
pays the premium, Warren must reimburse such party for amounts expended, with
interest

38



--------------------------------------------------------------------------------



 



at twelve percent or the legal rate, whichever is lower, until the reimbursement
is made. The Insurance in no way limits the obligations of Warren with respect
to any claim for liability resulting from Warren’s ownership and/or operation of
the MPC Interests or the NGI Interests, oil spills, water spills, Warren’s
performance of the Magness Abandonment Obligations, or any other obligations
under this Agreement.

          Section 12.7 Deposit of Closing Documents. It is a condition of
Closing that the Parties shall have timely executed and deposited with the
Escrow Agent the documents described in Section 13.2 below.

ARTICLE XIII

CLOSING

          Section 13.1 Closing Date. Unless delayed because of the failure to
obtain the Exxon Consent and/or the CND Consent, the Closing Date will occur at
10:00 a.m., Pacific Standard Time on January 31, 2005 at the office of the
Escrow Agent, or at another place mutually agreed upon by the Parties. Except as
otherwise provided herein, the costs and expenses of the Escrow Agent shall be
paid by the one-half (½) by Sellers and one-half (½) by Buyer. Buyer shall pay
all recording and filing fees and the costs of any title insurance policies it
chooses to purchase.

          Section 13.2 Closing Documents. Prior to the Closing Date (or as
hereinafter provided), the Parties shall deposit with Escrow Agent each of the
following documents:

     (a) Conveyancing Instruments. The Parties shall execute the Conveyancing
Instruments. All such instruments shall be in recordable form, modified to the
extent necessary to conform to the terms of this Agreement. All such instruments
will (i) be effective as of the Effective Time; (ii) except for the warranties
implied under California Civil Code § 1113 or as otherwise provided herein, be
without warranty of any kind (e.g., title, fitness, condition); and
(iii) restate or incorporate the indemnities, releases and waivers contained in
this Agreement. The instruments will not state or warrant the working or net
revenue interest assigned to Warren. Upon obtaining the Exxon Consent and the
CND Consent, Sellers shall deposit the fully executed original and all copies of
the Conveyancing Instruments with the Escrow Agent.

     (b) Preliminary Change of Ownership Reports. Warren shall deliver to the
Escrow Agent executed a Preliminary Change of Ownership Reports in the form
required to record the Conveyancing Instruments.

39



--------------------------------------------------------------------------------



 



     (c) Withholding Exemption Certificates. MPC and NGI shall each complete,
execute and deliver to Escrow Agent a Real Estate Withholding Exemption
Certificate and Waiver Request for Non-Individual Sellers (California Form
593-W).

     (d) Certificates of Insurance. Warren shall deliver to MPC and NGI
certificates that the policies of insurance required under Section 12.6 above
are in full force and effect as of Closing.

     (e) Replacement Bond. Warren shall deliver to MPC and NGI the certificates
that the performance bond required under Section 12.5 above is in full force as
of Closing.

     (f) Exxon Consent. MPC shall deposit with Excrow Agent the executed
original of the Exxon Consent.

     (g) CND Consent. MPC shall deposit with Excrow Agent the executed original
of the CND Consent.

     (h) Other Third-Party Consents. MPC will deliver to Warren proof of
required third-party consents and approvals, except to the extent waived by
Warren in writing.

     (i) New Operator. The Parties shall deliver to Escrow Agent written
certification that the New Operator has been qualified and elected, contingent
upon closing as provided in Section 10.3 above.

     (j) Certificates of Authority. The Parties shall each deliver to the Escrow
Agent, at least three (3) days before the Closing Date, certificates in form and
substance satisfactory to all Parties, effective as of the Closing Date and
executed by each such Party’s duly authorized officer, manager, partner, or
owner, as appropriate, to the effect that (1) such Party has all requisite
corporate authority to purchase (or sell, as applicable) the Assets on the terms
of this Agreement and to perform its other obligations under this Agreement and
has fulfilled all corporate or other prerequisites to closing this transaction,
and (2) each individual executing this Agreement and any documents required to
consummate this transaction has the authority to act on behalf of such Party.

     (k) Certificate of Status. The Parties shall deliver to Escrow Agent, at
least three (3) days the Closing Date, a Certificate of Status issued by the
Secretary of State of the State of California within 30 days of the Closing Date
that certifies that such Party is duly qualified to do business in

40



--------------------------------------------------------------------------------



 



the State of California and that its rights and privileges are not suspended on
the records of the office of the Secretary of State.

     (l) Preliminary Settlement Statement. The Preliminary Settlement Statement
shall be deposited with Escrow Agent by MPC as provided in Section 10.13(b)
above.

          Section 13.3 Deposit of Funds. Prior to Close of Escrow, Buyer shall
deposit the balance of the Purchase Price, as required in Section 3.3 above,
together with such additional funds as are required to (i) satisfy the amounts
due Sellers pursuant to the Preliminary Settlement Statement; and (ii) pay
Buyer’s share of all escrow costs, and fees, costs of recordation, documentary
transfer taxes, and other closing costs, prorations and expenses.

          Section 13.4 Close of Escrow. On the Closing Date, Escrow Agent shall:

     (a) Insert the Closing Date and other appropriate dates on the Conveyancing
Instruments;

     (b) Record the Conveyancing Instruments in the Official Records of Los
Angeles County, California, with instructions to the recorder to mail the same
to Buyer following recording;

     (c) Deliver to Buyer a copy of Escrow Agent’s closing statement;

     (d) Deliver to Sellers a copy of Escrow Agent’s closing statement;

     (e) Deliver to MPC the MPC Consideration, less a holdback of $250,000.00
(the “Holdback”) to secure MPC’s performance of its post-closing obligations as
Operator and less MPC’s share of the Seller’s portion of the closing costs,
prorations and expenses;

     (f) Deliver to NGI the NGI Consideration, less NGI’s share of the Seller’s
portion of the closing costs, prorations and expenses; and

     (g) Deliver the fully executed original of all Closing Documents to MPC
with a fully executed copy of all such documents to NGI and to Warren.

     (h) Deliver to the parties such other and further documents as necessary to
comply with these Escrow Instructions or otherwise convenient.

41



--------------------------------------------------------------------------------



 



          Section 13.5 Delivery of Possession. Subject to the terms of the Unit
Agreement, Unit Operating Agreement, the Related Agreements and this Agreement,
MPC and NGI will deliver possession of the Assets to Warren as soon as
practicable after the Closing Date.

          Section 13.6 Representations at Closing. By Closing this transaction,
each Party will be deemed to represent to the other Parties that all
representations under this Agreement are true as of the Closing Date.

          Section 13.7 Insurance Provided by MPC. MPC will terminate all
insurance that it has provided for the Assets on the Closing Date, except to the
extent that insurance is required by or provided under the Unit Agreement or the
Unit Operating Agreement. The termination will be effective retroactive to the
Effective Time. Warren relinquishes and waives, on its behalf and on behalf of
all persons subrogated to Warren’s rights, all rights to claim against any
insurance provided by MPC, except to the extent that insurance is required by,
or provided under the Unit Agreement or Unit Operating Agreement.

          Section 13.8 Further Assurances. The Parties agree and shall execute
such other documents, instruments and agreements that are or may be necessary or
reasonably required to close this transaction and implement the terms of this
Agreement, including the exhibits attached hereto, deeds, bills of sale and the
like, and instruments necessary under the Unit Agreement, Unit Operating
Agreement, laws and regulations affecting the Assets to transfer same from
Sellers to Buyer and comply with the terms of this Agreement.

ARTICLE XIV

POST-CLOSING AND CONTINUING OBLIGATIONS

          Section 14.1 Deposit of Operations Account Balance. Within 30 days
following the end of the Transition Period, MPC shall deposit with the Escrow
Agent the then existing balance of the Operations Account, which deposit shall
be reflected on the Final Settlement Statement.

          Section 14.2 Final Settlement Statement. MPC shall prepare a “Final
Settlement Statement” setting forth, in detail, all credits and debits regarding
operations of the WTU as of the Closing Date and during the Transition Period,
including any amounts paid or received thereafter, any other debits and credits,
either cash or accrued, but excluding income and franchise taxes, which under
generally accepted accounting principles would reflect transfer of ownership of
the Assets on the Effective Time as well as any adjustments required to reflect
differences between the estimates made in the Preliminary Settlement Statement
and the actual amounts due and owing the Parties as provided in this Agreement.

42



--------------------------------------------------------------------------------



 



     (a) The Final Settlement Statement shall be delivered to the Warren and NGI
for their approval within 60 days following the end of the Transition Period.

     (b) Warren and NGI must respond in writing with any objections and proposed
corrections within thirty (30) days after the Final Settlement Statement is
received from MPC. If any objections are timely made, the Parties will negotiate
in good faith to resolve their differences. If an agreement has not been reached
within thirty (30) days of the date the objections are made, then both Parties
shall instruct the Escrow Agent to interplead any funds remaining in Escrow with
the Los Angeles County Superior Court.

     (c) If either Party does not respond to the Final Settlement Statement by
signing or objecting in writing within the thirty (30) day period, the statement
will be conclusively deemed approved by such Party.

     (d) If a Final Settlement Statement is obtained (i.e., no objections are
timely made or such objections are resolved), then the Final Settlement
Statement shall be deposited with the Escrow Agent and the funds remaining on
deposit with Escrow Agent shall be disbursed as set forth on such Final
Settlement Statement.

          Section 14.3 Copies and Files. Within sixty (60) days after the
Closing Date, MPC will deliver to Warren, at Warren’s cost and request, copies
of data (including geological, geophysical and seismic data) and records in
MPC’s possession concerning Unit Operations that have not already been delivered
to Warren. Warren must advise MPC before Closing which data and records that it
wants to be copied. Alternately, Warren may make its own copies, in MPC’s
offices, of the data and records relating to Unit Operations. If the transfer of
any geological, geophysical and seismic data is restricted, then Warren’s
execution of a licensing agreement reasonably satisfactory to MPC will be a
condition of MPC’s delivering the data to Warren. MPC shall not provide copies
of any software used by MPC for Unit Operations (or accounting with respect
thereto). However, MPC shall deliver spreadsheets or other electronic databases
on Unit Operations containing all applicable information, including but not
limited to the divisions of working interests (including non-consent payout
status of working interests), royalties and overriding royalties; the current
names, addresses and phone numbers for all owners of such interests (to the
extent known by MPC), and the names of all vendors, subcontractors, regulatory
authorities and other Parties providing goods and/or services to the WTU.

          Section 14.4 Further Assurances. The Parties each will, from time to
time after Closing and upon reasonable request, execute, acknowledge, and

43



--------------------------------------------------------------------------------



 



deliver in proper form any conveyance, assignment, transfer, assumption or other
instrument reasonably necessary to accomplish the purposes of this Agreement.

          Section 14.5 Documents. If originals or the last remaining copies of
documents relating to the WTU (or any surface or subsurface interests therein)
have been provided to Warren, MPC may have access to them at reasonable times
and upon reasonable notice during regular business hours for five (5) years
after the Effective Time of this Agreement or a longer period if required by the
Related Agreements, law or governmental regulations. MPC may, during this period
and at its expense, make copies of the documents pursuant to a reasonable
request. Without limiting the generality of the two preceding sentences, for
five (5) years after the Effective Time of this Agreement or for a longer period
if required by the Related Agreements, law or governmental regulation, Warren
may not destroy or give up possession of any original or last remaining copy of
the documents without first offering MPC the opportunity, at MPC’s expense, to
obtain the original or a copy. After this period expires, Warren must offer to
deliver the documents (or copies) to MPC, at MPC’s expense, before giving up
possession or destroying them.

          Section 14.6 Subsequent Conveyances. If required, in each of Warren’s
contracts or other agreements to convey a Surface Property to a third party,
Warren will include a notice that the Surface Property may have been used for
oil and gas operations in connection with the Wilmington Fault Block I Townlot
Unit; that there may have been petroleum, produced water, wastes, or other
materials located on or under the surface property; and that either Warren or
California/Nevada Developments, LLC, has assumed responsibility for remediation
of the Surface Property.

ARTICLE XV

RELEASE, DISCHARGE, AND COVENANT

NOT TO SUE; OBLIGATIONS TO INDEMNIFY,
DEFEND, AND HOLD HARMLESS

          Section 15.1 Release and Discharge. Each Party hereby agrees to and
shall release and discharge each other Party pursuant to Section 4.1 above.

          Section 15.2 Covenant Not to Sue. Except to the extent that a Party
has liability pursuant to Section 4.1 above:

     (a) Warren covenants not to sue MPC, NGI or their respective Associated
Parties with regard to: (i) each Claim and Liability relating to the Assets and
this transaction, regardless of when or how the Claim or Liability arose or
arises or whether the Claim or Liability was foreseeable

44



--------------------------------------------------------------------------------



 



or unforeseeable from and after the Effective Time only, but not otherwise; and
(ii) the Magness Abandonment Obligations and the Plugging Obligations; and

     (b) MPC and NGI covenant not to sue Warren or its Associated Parties with
regard to any Claim and Liability relating to the Assets and this transaction,
regardless of when or how the Claim or Liability arose or arises or whether the
Claim or Liability was foreseeable or unforeseeable prior to the Effective Time
only, but not otherwise; provided, however, the foregoing covenant does not
apply to (i) the Magness Abandonment Obligations; or (ii) the Plugging
Obligations.

          Section 15.3 Obligations to Indemnify, Defend and Hold Harmless.
Except to the extent that a Party has liability pursuant to Section 4.1 above:

     (a) Warren will indemnify, defend, and hold MPC, NGI and their respective
Associated Parties harmless from (i) each Claim and Liability relating to the
Assets and this transaction, regardless of when or how the Claim or Liability
arose or arises or whether the Claim or Liability was foreseeable or
unforeseeable from and after the Effective Time only, but not otherwise;
(ii) the Magness Abandonment Obligations and the Plugging Obligations both
before and after the Effective Time; and (iii) each Claim and Liability arising
out of the breach of any representation, covenant or warranty made by Warren to
Sellers hereunder; and

     (b) MPC and NGI will indemnify, defend, and hold Warren and its Associated
Parties harmless from (i) each Claim and Liability relating to the Assets and
this transaction, regardless of when or how the Claim or Liability arose or
arises or whether the Claim or Liability was foreseeable or unforeseeable prior
to the Effective Time only, but not otherwise; and (ii) each Claim and
Liability, arising out of the breach of any representation, covenant or warranty
made by MPC and/or NGI to Warren hereunder.

          Section 15.4 Limitation on Scope of this Article. Notwithstanding any
other provision of this Agreement, each Party’s obligations to release,
indemnify, defend, and hold the other Parties and their respective Associated
Parties harmless and its covenant not to sue the other Parties or their
respective Associated Parties do not apply, however, to disputes arising from
such other Parties’ (or any of their) performance or non-performance of this
Agreement.

          Section 15.5 Waiver of Consumer Protection Laws. THE PARTIES EXPRESSLY
WAIVE ANY AND ALL RIGHTS AND REMEDIES

45



--------------------------------------------------------------------------------



 



THEY MAY HAVE AGAINST THE OTHER PARTIES AND/OR THEIR RESPECTIVE ASSOCIATED
PARTIES ARISING FROM THIS TRANSACTION UNDER CONSUMER PROTECTION LAWS INCLUDING,
WITHOUT LIMITATION, ANY RIGHTS AND REMEDIES THE PARTIES MAY HAVE AGAINST EACH
OTHER AND/OR THEIR RESPECTIVE ASSOCIATED PARTIES PURSUANT TO CALIFORNIA’S UNFAIR
PRACTICES ACT (CALIFORNIA BUSINESS AND PROFESSIONS CODE SECTIONS 17200, ET
SEQ.).

          Section 15.6 Guaranty of Obligations. Warren Resources, Inc., a
Maryland corporation, hereby guarantees the full and faithful performance of the
obligations of Warren and WEP under this Agreement and the Exhibits hereto.

          Section 15.7 Retroactive Effect. Each Party acknowledges that its
obligations to release, discharge, defend, and hold the other Parties and their
respective Associated Parties harmless and its covenant not to sue the other
Parties or their respective Associated Parties may apply to matters occurring or
arising before the Execution Date to the extent provided in this Agreement.

ARTICLE XVI

DEFAULT AND REMEDIES

          Section 16.1 Buyer’s Default. IF THE CLOSING DOES NOT OCCUR BY REASON
OF A DEFAULT BY WARREN OF ANY OF ITS OBLIGATIONS HEREUNDER, THEN IN SUCH EVENT,
MPC AND NGI MAY, AS THEIR SOLE REMEDY FOR SUCH DEFAULT, BY WRITTEN NOTICE TO
WARREN, TERMINATE THIS AGREEMENT AND RETAIN THE EARNEST MONEY AS LIQUIDATED
DAMAGES THEREFOR. IT IS EXPRESSLY ACKNOWLEDGED AND AGREED BY AND BETWEEN THE
PARTIES TO THIS AGREEMENT THAT MPC’S AND NGI’S ACTUAL DAMAGES FOR ANY SUCH
DEFAULT WOULD BE SUBSTANTIAL BUT EXTREMELY DIFFICULT TO ASCERTAIN.

                     
MPC:
      NGI:       Warren:    

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  (Initials)       (Initials)       (Initials)

          Section 16.2 Sellers’ Default. If MPC or NGI defaults under this
Agreement by failing to perform its obligations to close this transaction,
Warren may, at its sole option, either terminate this Agreement and receive the
Earnest Money in return or sue to enforce specific performance of this
Agreement. The Parties agree that these are the only remedies available to
Buyer.

46



--------------------------------------------------------------------------------



 



          Section 16.3 Other Defaults. If Closing occurs, but a dispute occurs
among the Parties, or either of them, then the parties reserve all of their
rights at law or in equity.

          Section 16.4 Nonconsent & Election. Notwithstanding anything to the
contrary in the Unit Operating Agreement, Sellers shall be deemed to have
elected to go “nonconsent” with respect to any Unit Operations requiring
approval of the working interest owners (an Authorization for Expenditure or
AFE) between the Execution Date and the end of the Transition Period. If, for
any reason, Escrow does not Close, then Sellers (and each of them) shall have
forty-five (45) calendar days from the date that Escrow is terminated to elect
to participate each AFE (or any of them). Said election may be exercised only by
written instrument signed by the applicable Seller and delivered to Warren.

ARTICLE XVII

MISCELLANEOUS

          Section 17.1 Notices. All notices or other communications required or
permitted hereunder shall be in writing, and shall be personally delivered
(which shall include Federal Express or other overnight courier) or sent by
registered or certified mail, postage prepaid, return receipt requested, and
shall be deemed received upon the earlier of (i) if personally delivered or sent
by overnight courier, the date of delivery to the address of the person to
receive such notice, or (ii) if mailed, four (4) business days after the date of
posting by the United States post office.

     
To MPC
  Magness Petroleum Company

  4281 Katella Ave., Suite 116

  Los Alamitos, California 90720
 
   
To NGI
  Next Generation Investments, LLC

  4655 E. Behymer

  Clovis, California 93619
 
   
To Warren
  Warren Resources of California, Inc.

  489 Fifth Avenue, 32nd Floor

  New York, NY 10017

Notice of change of address shall be given by written notice in the manner
detailed in this Paragraph. Rejection or other refusal to accept or the
inability to deliver because of changed address of which no notice was given
shall be deemed to constitute receipt of the notice, demand, request or
communication sent.

47



--------------------------------------------------------------------------------



 



          Section 17.2 Entire Agreement. This Agreement constitutes the entire
agreement and understanding between the Parties as to the transactions described
herein. All previous negotiations and communications between the parties as to
these matters are merged into this Agreement and the Exhibits attached hereto.

          Section 17.3 Termination of Agreements. The Closing of all
transactions contemplated by this Agreement and the full performance hereunder
by all Parties shall be deemed to constitute a termination of all previous
contracts, agreements and documents between the Parties without the necessity of
preparing or executing separate or additional documents or agreements evidencing
such termination.

          Section 17.4 Successors and Assignees. This Agreement is binding on
and inures to the benefit of the Parties and their respective successors, heirs,
representatives and assignees.

          Section 17.5 Amendment. This Agreement and the Exhibits attached
hereto may be supplemented, altered, amended, modified, or revoked only by a
written instrument signed by all Parties.

          Section 17.6 Survival. THIS AGREEMENT, INCLUDING ALL COVENANTS AND
INDEMNITIES HEREIN, SHALL SURVIVE THE CLOSING, AND SHALL NOT BE EXTINGUISHED BY
THE DOCTRINE OF MERGER BY DEED OR ANY SIMILAR DOCTRINE. NO WAIVER, RELEASE, OR
FORBEARANCE OF THE APPLICATION OF THE PROVISIONS OF A SECTION IN ANY GIVEN
CIRCUMSTANCE SHALL OPERATE AS A WAIVER, RELEASE, OR FORBEARANCE OF THE
PROVISIONS OF THE SECTION AS TO ANY OTHER CIRCUMSTANCE.

          Section 17.7 Choice of Law. This Agreement and its performance will be
construed in accordance with, and enforced under, the internal laws of the State
of California, without regard to choice of law rules of any jurisdiction,
including California. Venue for any dispute shall be filed in the Superior Court
of the State of California for Los Angeles County, or in the United States
District Court in and for the Central District of California.

          Section 17.8 Assignment. Unless otherwise provided for herein, this
Agreement and the rights and obligations hereunder shall not be assigned by any
Party without the prior written consent of the other Parties, which consent may
not be unreasonably withheld. An attempted assignment or delegation in violation
of this provision is void.

48



--------------------------------------------------------------------------------



 



          Section 17.9 No Admissions. Neither this Agreement, nor any part of
it, nor any performance under this Agreement, nor any payment of any amount
under this Agreement will constitute or may be construed as a finding, evidence
of or an admission or acknowledgement of any liability fault, past or present
wrongdoing, or violation of law, rule, regulation or policy; by any Party or its
respective Associated Parties.

          Section 17.10 No Third-Party Beneficiaries. There are no third-party
beneficiaries of this Agreement.

          Section 17.11 Headings and Titles. The headings and titles in this
Agreement are for guidance and convenience of reference only and do not limit or
otherwise affect or interpret the terms or provisions of this Agreement.

          Section 17.12 Exhibits. All exhibits referenced in and attached to
this Agreement are incorporated into it.

          Section 17.13 Meaning of “Includes”. The word “includes” and its
syntactical variants mean “includes, but is not limited to” and corresponding
syntactical variants. The rule ejusdem generis may not be invoked to restrict or
limit the scope of the general term or phrase followed or preceded by an
enumeration of particular examples.

          Section 17.14 Severability. If a court of competent jurisdiction finds
any part of this Agreement to be void, invalid, or otherwise unenforceable, then
this Agreement will be enforced without the void, invalid, or unenforceable
parts.

          Section 17.15 Counterparts. This Agreement may be executed in multiple
counterparts, all of which together will be considered one instrument.

          Section 17.16 Conflicts. If the text of this Agreement conflicts with
the terms of any exhibit to this Agreement, then the text of this Agreement will
control.

          Section 17.17 Drafter of Agreement. Each Party acknowledges that it
has read this Agreement, has had opportunity to review it with an attorney of
its choice, and has agreed to all of its terms. Under these circumstances, the
Parties agree that the rule of construction that a contract be construed against
the drafter may not be applied in interpreting this Agreement.

          Section 17.18 No Waiver. No waiver by any Party of any part of this
Agreement will be deemed to be a waiver of any other part of this Agreement or a
waiver of strict performance of the waived part in the future.

49



--------------------------------------------------------------------------------



 



          Section 17.19 Express Negligence Rule: Conspicuousness. The Parties
acknowledge that the provisions of this Agreement that are set out in
capitalized letters satisfy the requirements of the express negligence rule
and/or are conspicuous.

          Section 17.20 Execution by the Parties. Neither the submission of this
Agreement or any information concerning the Assets, nor discussions or
negotiations between the parties constitute an offer to sell, a reservation of,
or an option for the Assets, and this instrument and the underlying transaction
will become enforceable and binding between the Parties only upon execution and
delivery of this instrument by all Parties.

IN WITNESS WHEREOF, the Parties have executed this Purchase and Sale Agreement &
Joint Escrow Instructions as of the date first above written.

              SELLERS MAGNESS PETROLEUM COMPANY, an Oklahoma corporation   BUYER
& AFFILIATES WARREN RESOURCES, INC., a Maryland corporation
 
           
By:
  /s/ Gary D. Magness   By:   /s/ Norman F. Swanton

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Gary D. Magness, President       Norman F. Swanton, Chief

          Executive Officer and President
 
            NEXT GENERATION INVESTMENTS, LLC, a
California limited liability company   WARREN RESOURCES OF CALIFORNIA, INC., a
California corporation
 
           
By:
  /s/ Marcus D. Magness   By:   /s/ Norman F. Swanton

 

--------------------------------------------------------------------------------

       

--------------------------------------------------------------------------------

 

  Marcus D. Magness, Manager       Norman F. Swanton, President

50



--------------------------------------------------------------------------------



 



                      WARREN E&P, INC., a New Mexico corporation
 
           

      By:   /s/ Ellis G. Vickers

         

--------------------------------------------------------------------------------

 

          Ellis G. Vickers,

          Senior Vice President

51



--------------------------------------------------------------------------------



 



Acceptance by Escrow Agent:

                               hereby acknowledges that it has received a fully
executed counterpart of the foregoing Purchase and Sale Agreement & Joint Escrow
Instructions and agrees to act as Escrow Agent thereunder and to be bound by and
perform the terms thereof as such terms apply to Escrow Agent.

       
     Dated:


--------------------------------------------------------------------------------

     

  ESCROW AGENT:
 
     

              , a California corporation
 
   

  By:


--------------------------------------------------------------------------------


  Its:


--------------------------------------------------------------------------------

52